--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lakeshore Bancop, Inc. 10-K [lakeshore-form10k_123110.htm]
Exhibit 10.10
 
EMPLOYEE STOCK OWNERSHIP PLAN
 
OF
 
LAKE SHORE BANCORP, INC.
 
Originally effective as of January 1, 2006
 
Amended and restated effective January 1, 2010
 
 
 

--------------------------------------------------------------------------------

 

EMPLOYEE STOCK OWNERSHIP PLAN
 
OF
 
LAKE SHORE BANCORP, INC.
 
This Amended and Restated Employee Stock Ownership Plan, executed as of the 15th
day of December, 2010, by Lake Shore Bancorp, Inc., a federally chartered
corporation (the “Employer”),
 
W I T N E S S E T H   T H A T
 
WHEREAS, the Employer has established the Employee Stock Ownership Plan of Lake
Shore Bancorp, Inc. (the “Plan”) effective January 1, 2006 as a stock bonus plan
with the primary purpose of investing in Employer securities; and
 
WHEREAS, under the terms of the Plan, the Employer may amend the Plan from time
to time.
 
NOW, THEREFORE, effective January 1, 2010, except as otherwise provided herein,
the Employer hereby amends and restates the Plan in its entirety in order to
timely submit the Plan to the Internal Revenue Service (“IRS”) for a favorable
determination letter under Cycle E of the EGTRRA remedial amendment period
filing procedures set forth in IRS Rev. Proc. 2010-6.  The EIN of Lake Shore
Savings Bank is 16-0516470.
 
IN WITNESS WHEREOF, the Employer has adopted this Plan and caused this
instrument to be executed by its duly authorized officer as of the above date.
 

 
LAKE SHORE BANCORP, INC.
 
 
  By /s/ Lori F. Danforth    Name:
Lori F. Danforth
  Title: Assistant Corporate Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
     
Page
ARTICLE I  DEFINITIONS
 
7
 
Section 1.1  Account
 
7
 
Section 1.2 Affiliated Employer
 
7
 
Section 1.3 Allocation Compensation
 
7
 
Section 1.4  Bank
 
8
 
Section 1.5 Board
 
8
 
Section 1.6 Beneficiary
 
8
 
Section 1.7 Change in Control
 
8
 
Section 1.8 Code
 
8
 
Section 1.9 Committee
 
8
 
Section 1.10 Company
 
8
 
Section 1.11 Designated Beneficiary
 
8
 
Section 1.12 Disability
 
9
 
Section 1.13 Discretionary Contribution
 
9
 
Section 1.14 Domestic Relations Order
 
9
 
Section 1.15 Eligibility Computation Period
 
9
 
Section 1.16 Effective Date
 
9
 
Section 1.17 Eligible Employee
 
9
 
Section 1.18 Eligible Participant
 
9
 
Section 1.19 Employee
 
10
 
Section 1.20 Employment Commencement Date
 
10
 
Section 1.21 ERISA
 
10
 
Section 1.22 Exchange Act
 
10
 
Section 1.23 Fair Market Value
 
10
 
Section 1.24 Financed Share
 
10
 
Section 1.25 Five Percent Owner
 
11
 
Section 1.26 Forfeitures
 
11
 
Section 1.27 Former Participant
 
11
 
Section 1.28 General Investment Account
 
11
 
Section 1.29 Highly Compensated Employee
 
11
 
Section 1.30 Hour of Service
 
11

 
 
i

--------------------------------------------------------------------------------

 
 
Section 1.31 Investment Account
 
12
 
Section 1.32 Investment Fund
 
12
 
Section 1.33 Loan Repayment Account
 
12
 
Section 1.34 Loan Repayment Contribution
 
12
 
Section 1.35 Maternity or Paternity Leave
 
12
 
Section 1.36 Military Service
 
12
 
Section 1.37 Named Fiduciary
 
12
 
Section 1.38 Officer
 
12
 
Section 1.39 One-Year Break in Service
 
12
 
Section 1.40 Participant
 
13
 
Section 1.41 Participating Employer
 
13
 
Section 1.42 Plan
 
13
 
Section 1.43 Plan Administrator
 
13
 
Section 1.44 Plan Year
 
13
 
Section 1.45 Qualified Domestic Relations Order
 
13
 
Section 1.46 Qualified Military Service
 
13
 
Section 1.47 Qualified Participant
 
13
 
Section 1.48 Retirement
 
13
 
Section 1.49 Retroactive Contribution
 
13
 
Section 1.50 Share
 
13
 
Section 1.51 Share Acquisition Loan
 
14
 
Section 1.52 Share Investment Account
 
14
 
Section 1.53 Tender Offer
 
14
 
Section 1.54 Total Compensation
 
14
 
Section 1.55 Trust
 
14
 
Section 1.56 Trust Agreement
 
14
 
Section 1.57 Trust Fund
 
14
 
Section 1.58 Trustee
 
14
 
Section 1.59 Valuation Date
 
14
 
Section 1.60 Vesting Computation Period
 
15
 
Section 1.61 Year of Eligibility Service
 
15
 
Section 1.62 Year of Vesting Service
 
15
 
ARTICLE II  PARTICIPATION
 
15

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 2.1 Eligibility for Participation
 
15
 
Section 2.2 Commencement of Participation
 
15
 
Section 2.3 Termination of Participation
 
15
 
ARTICLE III  SPECIAL PROVISIONS
 
16
 
Section 3.1 Military Service
 
16
 
Section 3.2 Maternity or Paternity Leave
 
16
 
Section 3.3 Adjustments to Years of Eligibility Service
 
17
 
Section 3.4 Leave of Absence
 
17
 
Section 3.5 Family and Medical Leave
 
17
 
Section 3.6 Service with Uniformed Forces
 
17
 
ARTICLE IV  CONTRIBUTIONS BY PARTICIPANTS NOT PERMITTED
 
17
 
Section 4.1 Contributions by Participants Not Permitted
 
17
 
ARTICLE V  CONTRIBUTIONS BY THE EMPLOYER
 
18
 
Section 5.1 In General
 
18
 
Section 5.2 Loan Repayment Contributions
 
18
 
Section 5.3 Discretionary Contributions
 
18
 
Section 5.4 Retroactive Contributions
 
18
 
Section 5.5  Time and Manner of Payment
 
19
 
ARTICLE VI  SHARE ACQUISITION LOANS
 
19
 
Section 6.1 In General
 
19
 
Section 6.2 Collateral; Liability for Repayment
 
20
 
Section 6.3 Loan Repayment Account
 
21
 
Section 6.4 Release of Financed Shares
 
21
 
Section 6.5 Restrictions on Financed Shares
 
22
 
ARTICLE VII  ALLOCATION OF CONTRIBUTIONS
 
22
 
Section 7.1 Allocation Among Eligible Participants
 
22
 
Section 7.2 Allocation of Released Shares or Other Property
 
22
 
Section 7.3 Allocation of Discretionary Contributions
 
22
 
ARTICLE VII  LIMITATIONS ON ALLOCATIONS
 
23
 
Section 8.1 Optional Limitations on Allocations
 
23
 
Section 8.2 General Limitations on Contributions
 
23
 
ARTICLE IX  VESTING
 
25

 
Section 9.1 Vesting
 
25

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 9.2 Vesting on Death, Disability, Retirement or Change in Control
 
25
 
Section 9.3 Forfeitures on Termination of Employment
 
25
 
Section 9.4 Amounts Credited Upon Re-Employment
 
26
 
Section 9.5 Allocation of Forfeitures
 
26
 
ARTICLE X  THE TRUST FUND
 
26
 
Section 10.1 The Trust Fund
 
26
 
Section 10.2 Investments
 
27
 
Section 10.3 Distributions for Diversification of Investments
 
27
 
Section 10.4 Use of Commingled Trust Funds
 
28
 
Section 10.5 Management and Control of Assets
 
28
 
ARTICLE XI  VALUATION OF INTERESTS IN THE TRUST FUND
 
28
 
Section 11.1 Establishment of Investment Accounts
 
28
 
Section 11.2 Share Investment Accounts
 
29
 
Section 11.3 General Investment Accounts
 
29
 
Section 11.4 Valuation of Investment Accounts
 
29
 
Section 11.5 Annual Statements
 
29
 
ARTICLE XII  SHARES
 
30
 
Section 12.1 Specific Allocation of Shares
 
30
 
Section 12.2 Dividends
 
30
 
Section 12.3 Voting Rights
 
30
 
Section 12.4 Tender Offers
 
32
 
ARTICLE XIII  PAYMENT OF BENEFITS
 
34
 
Section 13.1 In General
 
34
 
Section 13.2 Designation of Beneficiaries
 
34
 
Section 13.3 Distributions to Participants and Former Participants
 
35
 
Section 13.4 Manner of Payment
 
36
 
Section 13.5 Minimum Required Distributions
 
37
 
Section 13.6 Direct Rollover of Eligible Rollover Distributions
 
38
 
Section 13.7 Valuation of Shares Upon Distribution
 
40
 
Section 13.8 Put Options
 
40
 
Section 13.9 Right of First Refusal
 
40
 
ARTICLE XIV  CHANGE IN CONTROL
 
41
 
Section 14.1 Definition of Change in Control; Pending Change in Control
 
41

 
 
iv

--------------------------------------------------------------------------------

 
 
Section 14.2 Vesting on Change of Control
 
43
 
Section 14.3 Repayment of Share Acquisition Loan
 
43
 
Section 14.4 Plan Termination After Change in Control
 
44
 
Section 14.5 Amendment of Section XIV
 
44
 
ARTICLE XV  ADMINISTRATION
 
44
 
Section 15.1 Named Fiduciaries
 
44
 
Section 15.2 Plan Administrator
 
44
 
Section 15.3 Committee Responsibilities
 
45
 
Section 15.4 Claims Procedure
 
46
 
Section 15.5 Claims Review Procedure
 
47
 
Section 15.6 Allocation of Fiduciary Responsibilities and Employment of Advisors
 
47
 
Section 15.7 Other Administrative Provisions
 
48
 
ARTICLE XVI  AMENDMENT, TERMINATION AND TAX QUALIFICATION
 
48
 
Section 16.1 Amendment and Termination by Lake Shore Bancorp, Inc.
 
48
 
Section 16.2 Amendment or Termination Other Than by Lake Shore Bancorp, Inc.
 
49
 
Section 16.3 Conformity to Internal Revenue Code
 
49
 
Section 16.4 Contingent Nature of Contributions
 
49
 
ARTICLE XVII  SPECIAL RULES FOR TOP HEAVY PLAN YEARS
 
50
 
Section 17.1 In General
 
50
 
Section 17.2 Definition of Top Heavy Plan
 
50
 
Section 17.3 Determination Date
 
51
 
Section 17.4 Cumulative Accrued Benefits
 
51
 
Section 17.5 Key Employees
 
51
 
Section 17.6 Required Aggregation Group
 
52
 
Section 17.7 Permissible Aggregation Group
 
52
 
Section 17.8 Special Requirements During Top Heavy Plan Years
 
53
 
ARTICLE XVIII  MISCELLANEOUS PROVISIONS
 
53
 
Section 18.1 Governing Law
 
53
 
Section 18.2 No Right to Continued Employment
 
53
 
Section 18.3 Construction of Language
 
53
 
Section 18.4 Headings
 
53
 
Section 18.5 Merger with Other Plans
 
53
 
Section 18.6 Non-alienation of Benefits
 
54

 
 
v

--------------------------------------------------------------------------------

 
 
Section 18.7 Procedures Involving Domestic Relations Orders
 
54
 
Section 18.8 Leased Employees
 
55
 
Section 18.9 Status as an Employee Stock Ownership Plan
 
55



 
vi

--------------------------------------------------------------------------------

 
  
EMPLOYEE STOCK OWNERSHIP PLAN
 
OF
 
LAKE SHORE BANCORP, INC.
 
Article I
 
Definitions
 
The following definitions shall apply for the purposes of the Plan, unless a
different meaning is clearly indicated by the context:
 
Section 1.1           Account means an account established for each Participant
to which is allocated such Participant’s share, if any, of all Financed Shares
and other property that are released from the Loan Repayment Account in
accordance with section 6.4, together with his share, if any, of any
Discretionary Contributions that may be made by a Participating Employer.
 
Section 1.2           Affiliated Employer means the Company; any corporation
which is a member of a controlled group of corporations (as defined in section
414(b) of the Code) that includes the Company; any trade or business (whether or
not incorporated) that is under common control (as defined in section 414(c) of
the Code) with the Company; any organization (whether or not incorporated) that
is a member of an affiliated service group (as defined in section 414(m) of the
Code) that includes the Company; any leasing organization (as defined in section
414(n) of the Code) to the extent that any of its employees are required
pursuant to section 414(n) of the Code to be treated as employees of the
Company; and any other entity that is required to be aggregated with the Company
pursuant to regulations under section 414(o) of the Code.
 
Section 1.3           Allocation Compensation during any period means the
compensation taken into account in determining the allocation of benefits and
contributions among Participants and consists of the aggregate compensation
received by an Employee from the Employer or any Affiliated Employer with
respect to such period that constitute wages within the meaning of section 3401
of the Code plus the amount by which such Employee’s compensation with respect
to such period has been reduced pursuant to a compensation reduction agreement
under the terms of any of the following plans which may be maintained by the
Employer:
 
(a)         a qualified cash or deferred arrangement described in section 401(k)
of the Code;
 
(b)         a salary reduction simplified employee pension plan described in
section 408(k) of the Code;
 
(c)         a tax deferred annuity plan described in section 403(b) of the Code;
or
 
(d)         a cafeteria plan described in section 125 of the Code and a
transportation plan described in Section 132(f) of the Code; but excluding any
income related to any award or exercise of a stock option or the award, vesting
or payment of dividends with respect to restricted stock.
 
In no event, however, shall an Employee’s Allocation Compensation for any
calendar year include any compensation in excess of $245,000, or any such other
amount as may be
 
 
7

--------------------------------------------------------------------------------

 
 
prescribed in accordance with regulations prescribed under section 401(a)(17) of
the Code. If there are less than twelve (12) months in the Plan Year, the
$245,000 limitation (as adjusted) shall be prorated by multiplying such
limitation by a fraction, the numerator of which is the number of months in the
Plan Year and the denominator of which is twelve (12).
 
Allocation Compensation shall also include differential wage payments (as
defined in Code Section 3401(h)) paid by the Employer to a former Employee who
is performing Qualified Military Service but only to the extent that those
differential wage payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering Qualified Military Service.
 
Section 1.4           Bank means Lake Shore Savings Bank and any successor
thereto.
 
Section 1.5           Board means the Board of Directors of Lake Shore Bancorp,
Inc.
 
Section 1.6           Beneficiary means the person or persons designated by a
Participant or Former Participant or other person entitled to a benefit under
the Plan, or otherwise determined to be entitled to a benefit under the Plan. If
more than one person is designated, each shall have an equal share unless the
person making the designation directed otherwise. The word “person” includes an
individual, a trust, an estate or any other person that is permitted to be named
as a Beneficiary.
 
Section 1.7           Change in Control means an event described in section
14.1.
 
Section 1.8           Code means the Internal Revenue Code of 1986 (including
the corresponding provisions of any succeeding law).
 
Section 1.9           Committee means the Compensation Committee described in
section 15.3.
 
Section 1.10         Company means Lake Shore Bancorp, Inc., a
federally-chartered corporation, and any successor thereto.
 
Section 1.11         Designated Beneficiary means a natural person designated by
a Participant or Former Participant as a Beneficiary under Section 13.2 and
shall not include any Beneficiary designated by a person other than a
Participant or Former Participant or any Beneficiary other than a natural
person. If a natural person is the beneficiary of a trust which a Participant or
Former Participant has named as his Beneficiary, such natural person shall be
treated as a Designated Beneficiary if: (a) the trust is a valid trust under
applicable state law (or would be a valid trust except for the fact that it does
not have a corpus); (b) the trust is irrevocable or will, by its terms, become
irrevocable upon the death of the Participant or Former Participant; (c) the
beneficiaries of the trust who are beneficiaries with respect to the trust’s
interest as a Beneficiary are identifiable from the terms of the trust
instrument; and (d) the following information is furnished to the Committee:
 
(i)           by the Participant or Former Participant, if any distributions are
required to be made pursuant to section 13.5 prior to the death of the
Participant or Former Participant and the Participant’s or Former Participant’s
spouse is his sole primary Beneficiary, either: (A) a copy of the trust
instrument, together with a written undertaking by the Participant or Former
Participant to furnish to the Committee a copy of any subsequent amendment
within a reasonable time after such amendment is made; or (B)(I)
 
 
8

--------------------------------------------------------------------------------

 
 
a list of all of the beneficiaries of the trust (including contingent and
remainderman beneficiaries with a description of the conditions on their
entitlement); (II) a certification of the Participant or Former Participant to
the effect that, to the best of his knowledge, such list is correct and complete
and that the conditions of section 1.11(a), (b) and (c) are satisfied; (III) a
written undertaking to provide a new certification to the extent that an
amendment changes any information previously certified; and (IV) a written
undertaking to furnish a copy of the trust instrument to the Committee on
demand; and
 
(ii)           by the trustee of the trust by October 31st of the first calendar
year that begins after the death of the Participant or Former Participant, if
any distributions are required to be made pursuant to section 13.5 after the
death of the Participant or Former Participant, either: (A) a copy of the actual
trust instrument for the trust; or (B)(I) a final list of all of the
beneficiaries of the trust (including contingent and remainderman beneficiaries
with a description of the conditions on their entitlement) as of September 30th
of the first calendar year that begins after the date of death; (II) a
certification of the trustee to the effect that, to the best of his knowledge,
such list is correct and complete and that the conditions of section 1.11(a),
(b) and (c) are satisfied; and (III) a written undertaking to furnish a copy of
the trust instrument to the Committee on demand.
 
Section 1.12         Disability means a condition of total incapacity, mental or
physical, for further performance of duty with all Participating Employers,
which the Committee shall have determined, on the basis of competent medical
evidence, is likely to be permanent.
 
Section 1.13         Discretionary Contribution means Shares or amounts of money
contributed to the Plan by the Participating Employers in accordance with
section 5.3.
 
Section 1.14         Domestic Relations Order means a judgment, decree or order
(including the approval of a property settlement) that is made pursuant to a
state domestic relations or community property law and relates to the provision
of child support, alimony payments, or marital property rights to a spouse,
child or other dependent of a Participant or Former Participant.
 
Section 1.15         Eligibility Computation Period means, with respect to any
person, (a) the 12-consecutive month period beginning on such person’s
Employment Commencement Date and (b) each 12-consecutive month period thereafter
which is the Plan Year beginning with the Plan Year in which the anniversary of
the date on which the Employee first performed an Hour of Service.
 
Section 1.16         Effective Date means January 1, 2010.
 
Section 1.17         Eligible Employee means an Employee who is eligible for
membership in the Plan in accordance with Article II.
 
Section 1.18         Eligible Participant means, for any Plan Year, an Employee
who is a Participant during all or any part of such Plan Year and either remains
a Participant on the last day of such Plan Year or terminated participation
during such Plan Year on account of termination of employment, death, Disability
or Retirement; provided, however, that no Employee shall be an Eligible
Participant for the Plan Year that includes the effective date of the
transaction pursuant to which the Bank becomes a wholly owned subsidiary of Lake
Shore
 
 
9

--------------------------------------------------------------------------------

 
 
Bancorp, Inc. if he terminates employment for any reason with all Participating
Employers prior to such effective date.
 
Section 1.19         Employee means any person, including an officer, who is
employed by any Affiliated Employer.
 
Section 1.20         Employment Commencement Date means the date on which a
person first performs an Hour of Service, except that if an Employee separates
from service with the Employer, incurs a One-Year Break in Service and
subsequently returns to service with the Employer, his Employment Commencement
Date shall be the date on which he first performs an Hour of Service following
the One-Year Break in Service.
 
Section 1.21         ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time (including the corresponding provisions of
any succeeding law).
 
Section 1.22         Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time (including the corresponding provisions of any
succeeding law).
 
Section 1.23         Fair Market Value on any date means:
 
(a)          with respect to a Share:
 
(i)           the final quoted sale price on the date in question (or, if there
is no reported sale on such date, on the last preceding date on which any
reported sale occurred) of a Share as reported in the principal consolidated
reporting system with respect to securities listed or admitted to trading on the
principal United States securities exchange on which like Shares are listed or
admitted to trading; or
 
(ii)          if like Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotation System, or, if no
such quotation is provided, on another similar system, selected by the
Committee, then in use; or
 
(iii)          if sections 1.23(a)(i) and (ii) are not applicable, the fair
market value of a Share as determined by an appraiser independent of the
Employer and experienced and expert in the field of corporate appraisal.
 
(b)          with respect to property other than Shares, the fair market value
determined in the manner selected by the Trustee.
 
Section 1.24         Financed Share means: (a) a Share that has been purchased
with the proceeds of a Share Acquisition Loan, that has been allocated to the
Loan Repayment Account in accordance with section 6.3 and that has not been
released in accordance with section 6.4; or (b) a Share that constitutes a
dividend paid with respect to a Share described in section 1.24(a), that has
been allocated to the Loan Repayment Account in accordance with section 6.3 and
that has not been released in accordance with section 6.4.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 1.25         Five Percent Owner means, for any Plan Year, a person who,
during such Plan Year, owned (or was considered as owning for purposes of
section 318 of the Code): (a) more than 5% of the value of all classes of
outstanding stock of any Affiliated Employer; or (b) stock possessing more than
5% of the combined voting power of all classes of outstanding stock of any
Affiliated Employer.
 
Section 1.26         Forfeitures means the amounts forfeited by Participants and
Former Participants on termination of employment prior to full vesting, pursuant
to section 9.3, less amounts credited because of re-employment, pursuant to
section 9.4.
 
Section 1.27         Former Participant means a Participant whose participation
in the Plan has terminated pursuant to section 2.3.
 
Section 1.28         General Investment Account means an Investment Account
established and maintained in accordance with Article XI.
 
Section 1.29         Highly Compensated Employee means, for any Plan Year, an
Employee who:
 
(i)           was a Five Percent Owner at any time during such Plan Year or any
prior Plan Year; or
 
(ii)          received Total Compensation during the immediately preceding Plan
Year (A) in excess of $95,000 (or such other- amount as may be prescribed by the
Secretary of the Treasury pursuant to section 401(a)(17) of the Code); and (B)
if elected by the Plan Administrator in such form and manner as the Secretary of
the Treasury may prescribe, in excess of the Total Compensation received for
such preceding Plan Year by at least 80% of the Employees.
 
The determination of who is a Highly Compensated Employee will be made in
accordance with section 414(q) of the Code and the regulations thereunder. The
Company has not elected to use the top 20% election mentioned in subparagraph
(ii)(B) of this section.
 
Section 1.30         Hour of Service means each hour for which a person is paid,
or entitled to payment, for the performance of duties for any Affiliated
Employer, plus:
 
(a)          each hour for which such person is paid, or entitled to payments by
an Affiliated Employer on account of a period during which no duties are
performed due to vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military duty, or leave of absence. Hours under this section
1.30(a) shall be calculated and credited pursuant to section 2530.200b-2 of the
Department of Labor’s regulations (or any successor regulation), which are
incorporated herein by reference; and
 
(b)          each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by any Affiliated Employer; provided,
however, that such hours have not previously been credited under other
provisions of this section 1.30; and provided, further, that not more than 501
Hours of Service shall be credited under section 1.30(a) to such person on
account of a single continuous period during which such person performs no
duties for an Affiliated Employer whether or not such period occurs in a single
Plan Year. Hours under this section 1.30(b) shall be credited to the person for
the
 
 
11

--------------------------------------------------------------------------------

 
 
Eligibility or Vesting Computation Period or Eligibility or Vesting Computation
Periods to which the award or agreement pertains, rather than the Eligibility or
Vesting Computation Period in which the award, agreement or payment is made.
 
Anything in this section 1.30 to the contrary notwithstanding, no Hours of
Service shall be credited for a payment made or due under a plan maintained
solely for the purpose of complying with applicable workmen’s compensation or
disability insurance laws, or a payment which solely reimburses any person for
medical or medically-related expenses incurred by such person.
 
Section 1.31         Investment Account means either a General Investment
Account or a Share Investment Account.
 
Section 1.32         Investment Fund means any one of the three or more funds as
may be established from time to time by the Committee which, together with any
and all Shares and other investments held under the Plan, constitute the Trust
Fund.
 
Section 1.33         Loan Repayment Account means an account established and
maintained in accordance with section 6.3.
 
Section 1.34         Loan Repayment Contribution means amounts of money
contributed to the Plan by the Participating Employers in accordance with
section 5.2.
 
Section 1.35         Maternity or Paternity Leave means a person’s absence from
work for all Affiliated Employers: (a) by reason of the pregnancy of such
person; (b) by reason of the birth of a child of such person; (c) by reason of
the placement of a child with the person in connection with the adoption of such
child by such person; or (d) for purposes of caring for a child of such person
immediately following the birth of the child or the placement of the child with
such person.
 
Section 1.36         Military Service means service in the armed forces of the
United States, including but not limited to Qualified Military Service. It may
also include, if and to the extent that the Board so provides and if all
Participants and Former Participants in like circumstances are similarly
treated, special service for the government of the United States and other
public service.
 
Section 1.37         Named Fiduciary means any person, committee, corporation or
organization described in section 15.1.
 
Section 1.38         Officer means an Employee who is an administrative
executive in regular and continued service with any Affiliated Employer;
provided, however, that at no time shall more than the lesser of (a) 50
Employees or (b) the greater of (i) 3 Employees or (ii) 10% of all Employees be
treated as Officers. The determination of whether an Employee is to be
considered an Officer shall be made in accordance with section 416(i) of the
Code.
 
Section 1.39         One-Year Break in Service means an Eligibility or Vesting
Computation Period during which an Employee fails to complete more than 500
Hours of Service.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 1.40         Participant means any person who has satisfied the
eligibility requirements set forth in section 2.1, who has become a Participant
in accordance with section 2.2, and whose membership has not terminated under
section 2.3.
 
Section 1.41         Participating Employer means the Bank, and any successor
thereto and any other Affiliated Employer which, with the prior written approval
of the Board of Directors of Lake Shore Bancorp, Inc. and subject to such terms
and conditions as may be imposed by the Board of Directors of Lake Shore
Bancorp, Inc., shall adopt this Plan.
 
Section 1.42         Plan means the Employee Stock Ownership Plan of Lake Shore
Bancorp, Inc., as amended from time to time.
 
Section 1.43         Plan Administrator means the Committee or any person,
committee, corporation or organization designated in section 15.2, or appointed
pursuant to section 15.2, to perform the responsibilities of that office.
 
Section 1.44         Plan Year means the period commencing on the January 1,
2010 and ending on December 31, 2010 and each calendar year ending on each
December 31st thereafter.
 
Section 1.45         Qualified Domestic Relations Order means a Domestic
Relations Order that: (a) clearly specifies (i) the name and last known mailing
address of the Participant or Former Participant and of each person given rights
under such Domestic Relations Order, (ii) the amount or percentages of the
Participant’s or Former Participant’s benefits under this Plan to be paid to
each person covered by such Domestic Relations Order, (iii) the number of
payments or the period to which such Domestic Relations Order applies, and (iv)
the name of this Plan; and (b) does not require the payment of a benefit in a
form or amount that is (i) not otherwise provided for under the Plan, or (ii)
inconsistent with a previous Qualified Domestic Relations Order.
 
Section 1.46         Qualified Military Service means with respect to any person
on any date, any service in the uniformed services of the United States (as
defined in chapter 43 of Title 38 of the United States Code) completed prior to
such date, but only if, on such date, such person is entitled to re-employment
rights with respect to an Affiliated Employer on account of such service.
 
Section 1.47         Qualified Participant means a Participant who has attained
age 55 and who has been a Participant of the Plan for at least 10 years.
 
Section 1.48         Retirement means any termination of membership in the Plan
at or after the later of (a) the attainment of age 65 and (b) the completion of
five (5) Years of Vesting Service.
 
Section 1.49         Retroactive Contribution means a contribution made on a
retroactive basis in respect of a period of Qualified Military Service in
accordance with section 5.4.
 
Section 1.50         Share means a share of any class of stock issued by any
Affiliated Employer; provided, however, that such share is a “qualifying
employer security” within the meaning of section 409(1) of the Code and section
407(d)(5) of ERISA.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 1.51         Share Acquisition Loan means a loan obtained by the Trustee
in accordance with Article VI.
 
Section 1.52         Share Investment Account means an Investment Account
established and maintained in accordance with Article XI.
 
Section 1.53         Tender Offer means a tender offer made to holders of any
one or more classes of Shares generally, or any other offer made to holders of
any one or more classes of Shares generally to purchase, exchange, redeem or
otherwise transfer Shares, whether for cash or other consideration whether or
not such offer constitutes a “tender offer” or an “exchange offer” for purposes
of the Exchange Act.
 
Section 1.54         Total Compensation during any period means an Employee’s
aggregate total compensation paid by the Employer and any Affiliated Employer
with respect to such period that constitutes wages within the meaning of section
3401 of the Code, plus any amounts by which the Employee’s compensation paid by
the Employer or any Affiliated Employer has been reduced pursuant to a
compensation reduction agreement under the terms of any qualified cash or
deferred arrangement described in section 401(k) of the Code, any salary
reduction simplified employee pension plan described in section 408(k) of the
Code, any tax deferred annuity plan described in section 403(b) of the Code, any
cafeteria plan described in section 125 of the Code, any transportation program
described in Section 132(f) of the Code or any compensation reduction agreement
under the terms of any plan described in section 457 of the Code. In no event,
however, shall an Employee’s Total Compensation for any calendar year include
any compensation in excess of $245,000 (or such other amount as may be permitted
under section 401(a)(17) of the Code).
 
Total Compensation includes differential wage payments (as defined in Code
Section 3401(h)) paid by the Employer to a former Employee who is performing
Qualified Military Service but only to the extent that those differential wage
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering Qualified Military Service.
 
Section 1.55         Trust means the legal relationship created by the Trust
Agreement pursuant to which the Trustee holds the Trust Fund in trust.
 
Section 1.56         Trust Agreement means the agreement between the Bank and
the Trustee therein named or its successors pursuant to which the Trust Fund
shall be held in trust.
 
Section 1.57         Trust Fund means the corpus (consisting of contributions
paid over to the Trustee and investments thereof), and all earnings,
appreciation or additions thereof and thereto, held by the Trustee under the
Trust Agreement in accordance with the Plan, less any depreciation thereof and
any payments made therefrom pursuant to the Plan.
 
Section 1.58         Trustee means the Trustee of the Trust Fund from time to
time in office. The Trustee shall serve as Trustee until it is removed or
resigns from office and is replaced by a successor Trustee appointed in
accordance with the terms of the Trust Agreement.
 
Section 1.59         Valuation Date means the last business day of each Plan
Year and such other dates as the Plan Administrator may prescribe.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 1.60         Vesting Computation Period means, with respect to any
person, the Plan Year including periods prior to the Effective Date of the Plan.
 
Section 1.61         Year of Eligibility Service means an Eligibility
Computation Period during which the Employee completed at least 1,000 Hours of
Service.
 
Section 1.62         Year of Vesting Service means a Vesting Computation Period
during which the Employee completed at least 1,000 Hours of Service.
 
Article II
 
Participation
 
Section 2.1           Eligibility for Participation.
 
(a)           Only Eligible Employees may be or become Participant of the Plan.
An Employee shall be an Eligible Employee if he (i) is employed by one or more
Participating Employers; (ii) has attained age 21; (iii) has completed at least
one Year of Eligibility Service; and (iv) is not excluded under section 2.1(b).
 
(b)           An Employee is not an Eligible Employee if he:
 
(i)           does not receive Allocation Compensation from at least one
Participating Employer;
 
(ii)          is an Employee who has waived any claim to participation in the
Plan;
 
(iii)         is an Employee or in a unit of Employees covered by a collective
bargaining agreement with a Participating Employer where retirement benefits
were the subject of good faith bargaining, unless such agreement expressly
provides that Employees such as he be covered under the Plan; or
 
(iv)          is a “leased employee” as defined in section 18.8.
 
Section 2.2           Commencement of Participation.
 
Every Employee who is an Eligible Employee on the effective date of the
transaction whereby the Bank becomes a wholly owned subsidiary of Lake Shore
Bancorp, Inc. shall automatically become a Participant as of the Effective Date.
An Employee who becomes an Eligible Employee after the Effective Date shall
automatically become a Participant on the first day of the January, April, July
or October coincident with or next following the Eligibility Computation Period
in which he becomes an Eligible Employee.
 
Section 2.3           Termination of Participation.
 
Participation in the Plan shall cease, and a Participant shall become a Former
Participant, upon termination of employment with all Participating Employers,
death, Disability or Retirement, failure to return to work upon the expiration
of a leave of absence granted pursuant to section 3.3, becoming an Employee who
is excluded under section 2.1(b) or distribution of the entire vested interest
in his Account.
 
 
15

--------------------------------------------------------------------------------

 
 
Article III
 
Special Provisions
 
Section 3.1           Military Service.
 
In the case of a termination of employment of any Employee to enter directly
into Military Service, the entire period of his absence shall be treated, for
purposes of vesting and eligibility for participation (but not, except as
required by law, for purposes of eligibility to share in allocations of
contributions in accordance with Article VII), as if he had worked for the
Employer during the period of his absence. In the event of the re-employment of
such person by the Employer within a period of not more than six months:
 
(a)          after he becomes entitled to release or discharge, if he has
entered into the armed forces; or
 
(b)          after such service terminates, if he has entered into other service
defined as Military Service;
 
such period, also, shall be deemed to be Military Service.
 
Section 3.2           Maternity or Paternity Leave.
 
(a)          Subject to section 3.2(c), in the event of an Employee’s absence
from work in the service of the Employer and all Affiliated Employers for a
period:
 
(i)           that commences on or after October 1, 1985;
 
(ii)         for which the person is not paid or entitled to payment by the
Employer or any Affiliated Employer; and
 
(iii)        that constitutes Maternity or Paternity Leave;
 
then the rules of section 3.2(b) shall apply.
 
(b)           In cases of absence described in section 3.2(a), solely for
purposes of determining whether a One-Year Break in Service has occurred, the
person shall be credited for the period of an absence described in section
3.2(a) with the number of Hours of Service equal to the lesser of:
 
(i)          (A) the number of Hours of Service that would have been credited to
the person if he had continued working for the Bank or an Affiliated Employer
during the period of such absence, or (B) if the number of Hours of Service
prescribed under section 3.2(b)(i)(A) cannot be determined, 8 Hours of Service
for each working day during the period of absence; or
 
(ii)          501 Hours of Service.
 
Such credit shall be given during the Computation Period during which such
absence began, if necessary to prevent a One-Year Break in Service from
occurring during such Computation Period, and in all other cases, such credit
shall be given during the immediately following Computation Period.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)          Notwithstanding anything in the Plan to the contrary, this section
3.2 shall not apply unless the person furnishes to the Plan Administrator such
information as the Plan Administrator may reasonably require in order to
establish (i) that the person’s absence is one described in section 3.2(a), and
(ii) the number of working days during such absence.
 
Section 3.3           Adjustments to Years of Eligibility Service.
 
The Years of Eligibility Service of an Employee who returns to the employment of
the Employer or any Affiliated Employer following a separation from service
shall include his Years of Eligibility Service prior to such separation from
service, and such an Employee shall be readmitted to participation immediately
upon his return to service if he is then an Eligible Employee.
 
Section 3.4           Leave of Absence.
 
In the event of temporary absence from work in the service of the Employer and
all Affiliated Employers for any period for which a Participant shall have been
granted a leave of absence by the Employer, the entire period of his absence
shall be treated for purposes of vesting and eligibility for participation (but
not for purposes of eligibility to share in the allocation of contributions in
accordance with Article VII), as if he had worked for the Employer during the
period of his absence. Absence from work for a period greater than, or failure
to return to work upon the expiration of, the period of leave of absence granted
by the Employer shall terminate participation in the Plan as of the date on
which such period ended. In granting leaves of absence for purposes of the Plan,
all Employees in like circumstances shall be similarly treated.
 
Section 3.5           Family and Medical Leave.
 
In the event of absence for a period recognized a family and medical leave under
the federal Family and Medical Leave Act of 1992, the period of such absence
shall be recognized for purposes of vesting and eligibility to participate to
the full extent required by law.
 
Section 3.6           Service with Uniformed Forces.
 
Periods of service with the uniformed forces of the United States shall be
treated in the manner required pursuant to section 414(u) of the Code.
 
Article IV
 
Contributions by Participants Not Permitted
 
Section 4.1           Contributions by Participants Not Permitted.
 
Participants shall not be required, nor shall they be permitted, to make
contributions to the Plan.
 
 
17

--------------------------------------------------------------------------------

 
 
Article V
 
Contributions by the Employer
 
Section 5.1           In General.
 
Subject to the limitations of Article VIII, for each Plan Year, the
Participating Employers shall contribute to the Plan the amount, if any,
determined by the Board of Directors of Lake Shore Bancorp, Inc., but in no
event less than the amount described in section 5.2(a). The amount contributed
for any Plan Year shall be treated as a Loan Repayment Contribution, a
Discretionary Contribution, or a combination thereof, in accordance with the
provisions of this Article V.
 
Section 5.2           Loan Repayment Contributions.
 
For each Plan Year, a portion of the Participating Employers’ contributions, if
any, to the Plan equal to the sum of:
 
(a)         the minimum amount required to be added to the Loan Repayment
Account in order to provide adequate funds for the payment of the principal and
interest then required to be repaid under the terms of any outstanding Share
Acquisition Loan obtained by the Trustee; plus
 
(b)         the additional amount, if any, designated by the Committee to be
applied to the prepayment of principal or interest under the terms of any
outstanding Share Acquisition Loan obtained by the Trustee;
 
shall be treated as a Loan Repayment Contribution for such Plan Year. A Loan
Repayment Contribution for a Plan Year shall be allocated to the Loan Repayment
Account and shall be applied by the Trustee, in the manner directed by the
Committee, to the payment of accrued interest and to the reduction of the
principal balance of any Share Acquisition Loan obtained by the Trustee that is
outstanding on the date on which the Loan Repayment Contribution is made. To the
extent that a Loan Repayment Contribution for a Plan Year results in a release
of Financed Shares in accordance with section 6.4, such Shares shall be
allocated among the Accounts of Eligible Participants for such Plan Year in
accordance with section 7.2.
 
Section 5.3           Discretionary Contributions.
 
In the event that the amount of the Participating Employers’ contributions to
the Plan for a Plan Year exceeds the amount of the Loan Repayment Contributions
for such Plan Year, such excess shall be treated as a Discretionary Contribution
and shall be allocated among the Accounts of the Eligible Participants for such
Plan Year in accordance with section 7.3.
 
Section 5.4           Retroactive Contributions.
 
A Participating Employer shall make a Retroactive Contribution in respect of any
individual previously employed by it who is re-employed by any Affiliated
Employer after December 12, 1994 following the completion of a period of
Qualified Military Service. Such Retroactive Contribution shall be made in the
following manner for each Plan Year that includes any part of the period of
Qualified Military Service:
 
 
18

--------------------------------------------------------------------------------

 
 
(a)           An allocation percentage shall be computed by dividing (i) the sum
of the Fair Market Value of all Financed Shares allocated to Eligible
Participants for such Plan Year plus the dollar amount of all Discretionary
Contributions made in cash for such Plan Year plus the Fair Market Value of all
Discretionary Contributions made in Shares for such Plan Year, divided by (ii)
the aggregate amount of Allocation Compensation used in the allocation for such
Plan Year. Fair Market Value for such purposes shall be determined as of the
last day of the Plan Year;
 
(b)           A notional allocation shall be determined by multiplying (A) the
percentage determined under section 5.4(a) by (B) the Allocation Compensation
which the individual would have had for such Plan Year if he had remained in the
service of his Participating Employer in the same capacity and earning
Allocation Compensation and Total Compensation at the annual rates in effect
immediately prior to the commencement of the Qualified Military Leave (or, if
such rates are not reasonably certain, at an annual rate equal to the actual
Allocation Compensation and Total Compensation, respectively, paid to him for
the 12-month period immediately preceding the Qualified Military Service);
 
(c)           An actual Retroactive Contribution for the Plan Year shall be
determined by computing the excess of (A) the notional allocation determined
under section 5.4(b) over (B) the sum of the dollar amount of any Discretionary
Contribution in cash, the Fair Market Value of any Discretionary Contribution in
Shares and the Fair Market Value of any Financed Shares actually allocated to
such individual for such Plan Year.
 
Section 5.5            Time and Manner of Payment.
 
(a)           Payment of contributions made pursuant to this Article V shall be
made: (i) in cash, in the case of a Loan Repayment Contribution; and (ii) in
cash, in Shares, or in a combination of cash and Shares, in the case of an
Discretionary Contribution or a Retroactive Contribution.
 
(b)           Contributions made pursuant to this Article V for a Plan Year
shall be paid to the Trust Fund on or before the due date (including any
extensions thereof) of the Employer’s federal income tax return for its taxable
year during which such Plan Year ends. All such contributions shall be allocated
to the Accounts of the Eligible Participants in the case of a Discretionary
Contribution, to the Account of the Participant for whom it is made in the case
of a Retroactive Contribution, and to the Loan Repayment Account in the case of
a Loan Repayment Contribution, as soon as is practicable following the payment
thereof to the Trust Fund.
 
Article VI
 
Share Acquisition Loans
 
Section 6.1            In General.
 
The Committee may, with the prior approval of the Board of Directors of Lake
Shore Bancorp, Inc., direct the Trustee to obtain a Share Acquisition Loan on
behalf of the Plan, the proceeds of which shall be applied on the earliest
practicable date:
 
(a)          to purchase Shares; or
 
 
19

--------------------------------------------------------------------------------

 
 
(b)          to make payments of principal or interest, or a combination of
principal and interest, with respect to such Share Acquisition Loan; or
 
(c)          to make payments of principal and interest, or a combination of
principal and interest, with respect to a previously obtained Share Acquisition
Loan that is then outstanding.
 
Any such Share Acquisition Loan shall be obtained on such terms and conditions
as the Committee may approve; provided, however, that such terms and conditions
shall provide for the payment of interest at no more than a reasonable rate and
shall permit such Share Acquisition Loan to satisfy the requirements of section
4975(d)(3) of the Code and section 408(b)(3) of ERISA.
 
Section 6.2           Collateral; Liability for Repayment.
 
(a)          The Committee may direct the Trustee to pledge, at the time a Share
Acquisition Loan is obtained, the following assets of the Plan as collateral for
such Share Acquisition Loan:
 
(i)             any Shares purchased with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto;
 
(ii)          any Financed Shares then pledged as collateral for a prior Share
Acquisition Loan which is repaid with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto; and
 
(iii)         pending the application thereof to purchase Shares or repay a
prior Share Acquisition Loan, the proceeds of such Share Acquisition Loan and
any earnings attributable thereto.
 
Except as specifically provided in this section 6.2(a), no assets of the Plan
shall be pledged as collateral for the repayment of any Share Acquisition Loan
 
(b)          No person entitled to payment under a Share Acquisition Loan shall
have any right to the assets of the Plan except for:
 
(i)           Financed Shares that have been pledged as collateral for such
Share Acquisition Loan pursuant to section 6.2(a);
 
(ii)          Loan Repayment Contributions made pursuant to section 5.2; and
 
(iii)         earnings attributable to Financed Shares described in section
6.2(b)(i) and to Loan Repayment Contributions described in section 6.2(b)(ii).
 
Except in the event of a default or a refinancing pursuant to which an existing
Share Acquisition Loan is repaid or as provided in section 14.3, the aggregate
amount of all payments of principal and interest made by the Trustee with
respect to all Share Acquisition Loans obtained on behalf of the Plan shall at
no time exceed the aggregate amount of all Loan Repayment Contributions
theretofore made plus the aggregate amount of all earnings (other than dividends
paid in the form of Shares) attributable to Financed Shares and to such Loan
Repayment Contributions.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)         Any Share Acquisition Loan shall be without recourse against the
Plan and Trust.
 
Section 6.3           Loan Repayment Account.
 
In the event that one or more Share Acquisition Loans shall be obtained, a Loan
Repayment Account shall be established under the Plan. The Loan Repayment
Account shall be credited with all Shares acquired with the proceeds of a Share
Acquisition Loan, all Loan Repayment Contributions and all earnings (including
dividends paid in the form of Shares) or appreciation attributable to such
Shares and Loan Repayment Contributions. The Loan Repayment Account shall be
charged with all payments of principal and interest made by the Trustee with
respect to any Share Acquisition Loan, all Shares released in accordance with
section 6.4 and all losses, depreciation or expenses attributable to Shares or
to other property credited thereto. The Financed Shares, as well as any earnings
thereon, shall be allocated to such Loan Repayment Account and shall be
accounted for separately from all other amounts or property contributed under
the Plan.
 
Section 6.4           Release of Financed Shares.
 
As of the last day of each Plan Year during which a Share Acquisition Loan is
outstanding, a portion of the Financed Shares purchased with the proceeds of
such Share Acquisition Loan and allocated to the Loan Repayment Account shall be
released. The number of Financed Shares released in any such Plan Year shall be
equal to the amount determined according to one of the following methods:
 
(a)         by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
and interest payments (other than payments made upon the refinancing of a Share
Acquisition Loan as contemplated by section 6.1(c)) made with respect to such
Share Acquisition Loan during such Plan Year, and the denominator of which is
the aggregate amount of all principal and interest remaining to be paid with
respect to such Share Acquisition Loan as of the first day of such Plan Year; or
 
(b)         by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
payments (other than payments made upon the refinancing of a Share Acquisition
Loan as contemplated by section 6.1(c)) made with respect to such Share
Acquisition Loan during such Plan Year, and the denominator of which is the
aggregate amount of all principal remaining to be paid with respect to such
Share Acquisition Loan as of the first day of such Plan Year; provided, however,
that the method described in this section 6.4(b) may be used only if the Share
Acquisition Loan does not extend for a period in excess of 10 years after the
date of origination and only to the extent that principal payments on such Share
Acquisition Loan are made at least as rapidly as under a loan of like principal
amount with a like interest rate and term requiring level amortization of
principal and interest.
 
 
21

--------------------------------------------------------------------------------

 
 
The method to be used shall be specified in the documents governing the Share
Acquisition Loan or, if not specified therein, prescribed by the Committee, in
its discretion. In the event that property other than, or in addition to,
Financed Shares shall be held in the Loan Repayment Account and pledged as
collateral for a Share Acquisition Loan, then the property to be released
pursuant to this section 6.4 shall be property having a Fair Market Value
determined by applying the method to be used to the Fair Market Value of all
property pledged as collateral for such Share Acquisition Loan; provided,
however, that no property other than Financed Shares shall be released pursuant
to this section 6.4 unless all Financed Shares have previously been released.
 
Section 6.5           Restrictions on Financed Shares.
 
Except to the extent required under any applicable law, rule or regulation, no
Shares purchased with the proceeds of a Share Acquisition Loan shall be subject
to a put, call or other option, or to any buy-sell or similar arrangement, while
held by the Trustee or when distributed from the Plan. The provisions of this
section 6.5 shall continue to apply in the event that this Plan shall cease to
be an employee stock ownership plan, within the meaning of section 4975(e)(7) of
the Code.
 
Article VII
 
Allocation of Contributions
 
Section 7.1           Allocation Among Eligible Participants.
 
Subject to the limitations of Article VIII, Discretionary Contributions for a
Plan Year made in accordance with section 5.3 and Financed Shares and other
property that are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.4 shall be allocated among the Eligible Participants
for such Plan Year, in the manner provided in this Article VII.
 
Section 7.2           Allocation of Released Shares or Other Property.
 
Subject to the limitations of Article VIII, in the event that Financed Shares or
other property are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.4, such released Shares or other property shall be
allocated among the Accounts of the Eligible Participants for the Plan Year in
the proportion that each such Eligible Participant’s Allocation Compensation for
the portion of such Plan Year during which he was a Participant bears to the
aggregate of such Allocation Compensation of all Eligible Participants for such
Plan Year.
 
Section 7.3           Allocation of Discretionary Contributions.
 
Subject to the limitations of Article VIII, in the event that the Participating
Employers make Discretionary Contributions for a Plan Year, such Discretionary
Contributions shall be allocated among the Accounts of the Eligible Participants
for such Plan Year in the proportion that each such Eligible Participant’s
Allocation Compensation for the portion of such Plan Year during which he was a
Participant bears to the aggregate of such Allocation Compensation of all
Eligible Participants for such Plan Year.
 
 
22

--------------------------------------------------------------------------------

 
 
Article VIII
 
Limitations on Allocations
 
Section 8.1           Optional Limitations on Allocations.
 
If, for any Plan Year, the application of sections 7.2 and 7.3 would result in
more than one-third of the number of Shares or of the amount of money or
property to be allocated thereunder being allocated to the Accounts of Eligible
Participants for such Plan Year who are also Highly Compensated Employees for
such Plan Year, then the Committee may, but shall not be required to, direct
that this section 8.1 shall apply in lieu of sections 7.2 and 7.3. If the
Committee gives such a direction, then the Committee shall impose a maximum
dollar limitation on the amount of Allocation Compensation that may be taken
into account for each Eligible Participant. The dollar limitation which shall be
imposed shall be the limitation which produces the result that the aggregate
Allocation Compensation taken into account for Eligible Participants who are
Highly Compensated Employees, constitutes exactly one-third of the aggregate
Allocation Compensation taken into account for all Eligible Participants.
 
Section 8.2           General Limitations on Contributions.
 
(a)           No amount shall be allocated to a Participant’s Account under this
Plan for any Limitation Year to the extent that such an allocation would result
in an Annual Addition of an amount greater than the lesser of (i) $49,000 (or
such other amount as is permissible under section 415(c)(1)(A) of the Code), or
(ii) 100% of the Participant’s Total Compensation for such Limitation
Year.  Notwithstanding the foregoing, Total Compensation for purposes of Section
415 of the Code that is paid after the Participant’s severance from employment
shall be adjusted to comply with Section 1.415(c)-2(e)(3) of the Treasury
Regulations.
 
(b)           For purposes of this section 8.2, the following special
definitions shall apply:
 
(i)           Annual Addition means the sum of the following amounts allocated
on behalf of a Participant for a Limitation Year:
 
(A)           all contributions by the Employer (including contributions made
under a salary reduction agreement pursuant to sections 401(k), 408(k) or 403(b)
of the Code) under any qualified defined contribution plan or simplified
employee pension (other than this Plan) maintained by the Employer, as well as
the Participant’s allocable share, if any, of any forfeitures under such plans
as well as amounts allocated to an individual medical benefit account, as
defined in section 415(1)(2) of the Code, which is part of a pension or annuity
plan maintained by the Employer; plus
 
(B)           the sum of all of the nondeductible voluntary contributions under
any other qualified defined contribution plan (whether or not terminated)
maintained by the Employer;
 
(C)           all Discretionary Contributions under this Plan; plus
 
 
23

--------------------------------------------------------------------------------

 
 
(D)           except as hereinafter provided in this section 8.2(b)(i), a
portion of the Employer’s Loan Repayment Contributions to the Plan for such
Limitation Year which bears the same proportion to the total amount of the
Employer’s Loan Repayment Contributions for the Limitation Year that the number
of Shares (or the Fair Market Value of property other than Shares) allocated to
the Participant’s Account pursuant to section 7.2 or 8.1, whichever is
applicable, bears to the aggregate number of Shares (or Fair Market Value of
property other than Shares) so allocated to all Participants for such Limitation
Year.
 
Notwithstanding the foregoing, annual additions shall not include a restorative
payment in accordance with Treasury Regulation Section 1.415(c)-1(b)(2)(C) that
is made to restore losses to the Plan resulting from actions by a fiduciary for
which there is a reasonable risk of liability for breach of fiduciary duty under
ERISA or other applicable federal and state law.
 
In the event that Shares are released from the Loan Repayment Account and
allocated to the Participant’s Account for a particular Plan Year, the Employer
may determine for such year that an “annual addition” for purposes of Section
415 of the Code, shall be calculated on the basis of the fair market value of
the Shares so released and allocated (such fair market value to be based on the
valuation as of the Valuation Date in the limitation year in which the
allocation is made) if the “annual addition,” as so calculated, is lower than
the “annual addition” calculated on the basis of contributions made to the Plan
by the Employer.
 
Notwithstanding section 8.2(b)(i)(D), if, for any Limitation Year, the aggregate
amount of Discretionary Contributions allocated to the Accounts of the
individuals who are Highly Compensated Employees for such Limitation Year, when
added to such Highly Compensated Employees’ allocable share of any Loan
Repayment Contributions for such Limitation Year, does not exceed one-third of
the total of all Discretionary Contributions and Loan Repayment Contributions
for such Limitation Year, then that portion, if any, of the Loan Repayment
Contributions for such Limitation Year that is applied to the payment of
interest on a Share Acquisition Loan shall not be included as an Annual
Addition. In no event shall any Financed Shares, any dividends or other earnings
thereon, any proceeds of the sale thereof or any portion of the value of the
foregoing be included as an Annual Addition. No catch-up elective deferrals
under section 414(v) of the Code shall be included as an Annual Addition.
 
(ii)           Employer means Lake Shore Bancorp, Inc., and all members of a
controlled group of corporations, as defined in section 414(b) of the Code, as
modified by section 415(h) of the Code, all commonly controlled trades or
businesses, as defined in section 414(c) of the Code, as modified by section
415(h) of the Code, all affiliated service groups, as defined in section 414(m)
of the Code, of which Lake Shore Bancorp, Inc. is a member, as well as any
leasing organization, as defined in section 18.8, that employs any person who is
considered an employee under section 18.8 and any other entity that is required
to
 
 
24

--------------------------------------------------------------------------------

 
 
be aggregated with the Employer pursuant to regulations under section 414(o) of
the Code.
 
(iii)           Limitation Year means the Plan Year.
 
(c)           When an individual’s Annual Addition to this Plan must be reduced
to satisfy the limitations of section 8.2(a), such reduction shall be applied in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2008-50 or any subsequent guidance.  (d) Prior to
determining an individual’s actual Total Compensation for a Limitation Year, the
Participating Employer may determine the limitations under this section 8.2 for
an individual on the basis of a reasonable estimation of the individual’s Total
Compensation for the Limitation Year that is uniformly determined for all
individuals who are similarly situated. As soon as it is administratively
feasible after the end of the Limitation Year, the limitations of this section
8.2 shall be determined on the basis of the individual’s actual Total
Compensation for the Limitation Year.
 
Article IX
 
Vesting
 
Section 9.1           Vesting.
 
Subject to the provisions of sections 9.2 and 14.1(a), the balance credited to
each Participant’s Account shall become vested in accordance with the following
schedule:
 
Years of Vesting Service
 
Vested Percentage
 
Less than 2 years
    0 %
2 years
    20 %
3 years
    40 %
4 years
    60 %
5 years
    80 %
6 or more years
    100 %

 
Section 9.2           Vesting on Death, Disability, Retirement or Change in
Control.
 
Any previously unvested portion of the remainder of the balance credited to the
Account of a Participant or of a person who is a Former Participant solely
because he is excluded from membership under section 2.1(b) shall become fully
vested immediately upon his Retirement, or, if earlier, upon the termination of
his employment with all Affiliated Employers by reason of death, Disability,
Retirement or upon the occurrence of a Change in Control.  In addition, , for
purposes of this Section 9.2, benefits payable in the event of a Participant’s
death or Disability while performing qualified military service shall fully vest
in accordance with Code Section 414(u)(9).
 
Section 9.3           Forfeitures on Termination of Employment.
 
Upon the termination of employment of a Participant or Former Participant for
any reason other than death, Disability or Retirement, that portion of the
balance credited to his Account which is not vested at the date of such
termination shall be forfeited upon the earliest of (a) full distribution of the
vested portion of the Account or (b) the fifth anniversary following the
 
 
25

--------------------------------------------------------------------------------

 
 
date of re-employment. The proceeds of such forfeited amounts, reduced by any
amounts required to be credited because of re-employment pursuant to section
9.4, shall be treated as Forfeitures and shall be disposed of as provided in
section 9.5. If no portion of the balance credited to an Account of a
Participant or Former Participant is vested as of the date of his termination of
employment, a distribution of $0, representing full distribution of the Account,
shall be deemed to have been made to the Participant or Former Participant on
such date.
 
Section 9.4           Amounts Credited Upon Re-Employment.
 
If an Employee forfeited any amount of the balance credited to his Account upon
his termination of employment, and is re-employed by any Affiliated Employer
prior to the occurrence of five consecutive One-Year Breaks in Service, then:
 
(i)          an amount equal to the Fair Market Value of the Shares forfeited,
determined as of the date of forfeiture; and
 
(ii)         the amount credited to his General Investment Account that was
forfeited, determined as of the date of forfeiture;
 
shall be credited back to his Account; provided however, that the Employee
repays the amount distributed to him from his Account as a result of such
termination no later than the fifth anniversary of his re-employment or the end
of the fifth Plan Year to begin after such distribution, whichever is earlier.
Such amounts to be re-credited shall be obtained from the proceeds of the
forfeited amounts redeemed pursuant to section 9.3 during the Plan Year in which
the repayment is made, unless such proceeds are insufficient, in which case the
Employee’s Employer shall make an additional contribution in the amount of such
deficiency. For purposes of this section 9.4, a Participant or Former
participant who received a distribution of $0, shall be deemed to have made
repayment on the date of re-employment with an Employer.
 
Section 9.5           Allocation of Forfeitures.
 
Any Forfeitures that occur during a Plan Year shall be used to reduce the
contributions required of the Employer under the Plan in the next Plan Year and
shall be treated as Loan Repayment Contributions and Discretionary Contributions
in the proportions designated by the Committee in accordance with Article V.
 
Article X
 
The Trust Fund
 
Section 10.1         The Trust Fund.
 
The Trust Fund shall be held and invested under the Trust Agreement with the
Trustee. The provisions of the Trust Agreement shall vest such powers in the
Trustee as to investment, control and disbursement of the Trust Fund, and such
other provisions not inconsistent with the Plan, including provision for the
appointment of one or more “investment managers” within the meaning of section
3(38) of ERISA to manage and control (including acquiring and disposing of) all
or any of the assets of the Trust Fund, as the Board may from time to time
authorize. Except as required by ERISA, no bond or other security shall be
required of any Trustee at any time in office.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 10.2         Investments.
 
Except to the extent provided to the contrary in section 10.3, the Trust Fund
shall be invested in:
 
(i)           Shares;
 
(ii)         such Investment Funds as may be established from time to time by
the Committee; and
 
(iii)        such other investments as may be permitted under the Trust
Agreement;
 
in such proportions as shall be determined by the Committee or, if so provided
under the Trust Agreement, as directed by one or more investment managers or by
the Trustee, in its discretion; provided, however, that the investments of the
Trust Fund shall consist primarily of Shares. Notwithstanding the immediately
preceding sentence, the Trustee may temporarily invest the Trust Fund in
short-term obligations of, or guaranteed by, the United States Government or an
agency thereof, or may retain uninvested, or sell investments to provide,
amounts of cash required for purposes of the Plan.
 
Section 10.3         Distributions for Diversification of Investments.
 
(a)          Notwithstanding section 10.2, each Qualified Participant may:
 
(i)           during the first 90 days of each of the first five Plan Years to
begin after the Plan Year in which he first becomes a Qualified Participant,
elect that such percentage of the balance credited to his Account as he may
specify, but in no event more than 25% of the balance credited to his Account,
be either distributed to him pursuant to this section 10.3(a)(i) or transferred
to the 401(k) plan maintained by Lake Shore Savings Bank to the extent permitted
by such plan, no later than 90 days after the last day that such election may be
made; and
 
(ii)           during the first 90 days of the sixth Plan Year to begin after
the Plan Year in which he first becomes a Qualified Participant or of any Plan
Year thereafter, elect that such percentage of the balance credited to his
Account as he may specify, but in no event more than 50% of the balance credited
to his Account, be either distributed to him pursuant to this section
10.3(a)(ii) or transferred to the 401(k) Plan maintained by Lake Shore Savings
Bank to the extent permitted by such plan, no later than 90 days after the last
day that such election may be made.
 
For purposes of an election under this section 10.3, the balance credited to a
Participant’s Account shall be the balance credited to his Account determined as
of the last Valuation Date to occur in the Plan Year immediately preceding the
Plan Year in which such election is made and the 25% and 50% limitations shall
apply to such balance after the balance has been reduced by the amount of all
amounts distributed or transferred to the 401(k) Plan maintained by Lake Shore
Savings Bank under this section 10.3.
 
(b)          An election made under section 10.3(a) shall be made in writing, in
the form and manner prescribed by the Plan Administrator, and shall be filed
with the Plan
 
 
27

--------------------------------------------------------------------------------

 
 
 Administrator during the election period specified in section 10.3(a). As soon
as is practicable, and in no case later than 90 days following the end of the
election period during which such election is made, the Plan Administrator shall
take such actions as are necessary to cause the specified percentage of the
balance credited to the Account of the Qualified Participant making the election
to be distributed to such Qualified Participant.
 
(c)           An election made under section 10.3(a) may be changed or revoked
at any time during the election period described in section 10.3(a) during which
it is initially made. In no event, however, shall any election under this
section 10.3 result in more than 25% of the balance credited to the
Participant’s Account being distributed to the Participant or transferred to the
401(k) Plan maintained by Lake Shore Savings Bank, if such election is made
during a Plan Year to which section 10.3(a)(i) applies, or result in more than
50% of the balance distributed to the Participant or transferred to the 401(k)
Plan maintained by Lake Shore Savings Bank, if such election is made during the
Plan Year to which section 10.3(a)(ii) applies or thereafter.
 
Section 10.4         Use of Commingled Trust Funds:
 
Subject to the provisions of the Trust Agreement, amounts held in the Trust Fund
may be invested in:
 
(a)           any commingled or group trust fund described in section 401(a) of
the Code and exempt under section 501(a) of the Code; or
 
(b)           any common trust fund exempt under section 584 of the Code
maintained exclusively for the collective investment of the assets of trusts
that are exempt under section 501(a) of the Code; provided that the trustee of
such commingled, group or common trust fund is a bank or trust company.
 
Section 10.5         Management and Control of Assets.
 
All assets of the Plan shall be held by the Trustee in trust for the exclusive
benefit of Participants, Former Participants and their Beneficiaries. No part of
the corpus or income of the Trust Fund shall be used for, or diverted to,
purposes other than for the exclusive benefit of Participants, Former
Participants and their Beneficiaries, and for defraying reasonable
administrative expenses of the Plan and Trust Fund. No person shall have any
interest in or right to any part of the earnings of the Trust Fund, or any
rights in, to or under the Trust Fund or any part of its assets, except to the
extent expressly provided in the Plan.
 
Article XI
 
Valuation of Interests in the Trust Fund
 
Section 11.1         Establishment of Investment Accounts.
 
The Plan Administrator shall establish, or cause to be established, for each
person for whom an Account is maintained a Share Investment Account and a
General Investment Account. Such Share Investment Accounts and General
Investment Accounts shall be maintained in accordance with this Article XI.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 11.2         Share Investment Accounts.
 
The Share Investment Account established for a person in accordance with section
11.1 shall be credited with: (a) all Shares allocated to such person’s Account;
(b) all Shares purchased with amounts of money or property allocated to such
person’s Account; (c) all dividends paid in the form of Shares with respect to
Shares credited to his Account; and (d) all Shares purchased with amounts
credited to such person’s General Investment Account. Such Share Investment
Account shall be charged with all Shares that are sold or exchanged to acquire
other investments or to provide cash and with all Shares that are distributed in
kind.
 
Section 11.3         General Investment Accounts.
 
The General Investment Account that is established for a person in accordance
with section 11.1 shall be credited with: (a) all amounts, other than Shares,
allocated to such person’s Account; (b) all dividends paid in a form other than
Shares with respect to Shares credited to such person’s Share Investment
Account; (c) the proceeds of any sale of Shares credited to such person’s Share
Investment Account; and (d) any earnings attributable to amounts credited to
such person’s General Investment Account. Such General Investment Account shall
be charged with all amounts credited thereto that are applied to the purchase of
Shares, any losses or depreciation attributable to amounts credited thereto, any
expenses allocable thereto and any distributions of amounts credited thereto.
 
Section 11.4         Valuation of Investment Accounts.
 
(a)           The Plan Administrator shall determine, or cause to be determined,
the aggregate value of each person’s Share Investment Account as of each
Valuation Date by multiplying the number of Shares credited to such Share
Investment Account on such Valuation Date by the Fair Market Value of a Share on
such Valuation Date.
 
(b)           As of each Valuation Date, the Accounts of each Participant shall
be separately adjusted to reflect their proportionate share of any appreciation
or depreciation in the fair market value of the Investment Funds, any income
earned by the Investment Funds and any expenses incurred by the Investment
Funds, as well as any contributions, withdrawals or distributions and investment
transfers not posted as of the last Valuation Date.
 
Section 11.5         Annual Statements.
 
There shall be furnished, by mail or otherwise, at least once in each Plan Year
to each person who would then be entitled to receive all or part of the balance
credited to any Account if the Plan were then terminated, a statement of his
interest in the Plan as of such date as shall be selected by the Plan
Administrator, which statement shall be deemed to have been accepted as correct
and be binding on such person unless the Plan Administrator receives written
notice to the contrary within 30 days after the statement is mailed or furnished
to such person.
 
 
29

--------------------------------------------------------------------------------

 
 
Article XII
 
Shares
 
Section 12.1         Specific Allocation of Shares.
 
All Shares purchased under the Plan shall be specifically allocated to the Share
Investment Accounts of Participants, Former Participants and their Beneficiaries
in accordance with section 11.2, with the exception of Financed Shares, which
shall be allocated to the Loan Repayment Account.
 
Section 12.2         Dividends.
 
(a)           Dividends paid with respect to Shares held under the Plan shall be
credited to the Loan Repayment Account, if paid with respect to Financed Shares.
Such dividends shall be: (i) applied to the payment of principal and accrued
interest with respect to any Share Acquisition Loan, if paid in cash; or (ii)
held in the Loan Repayment Account as Financed Shares for release in accordance
with section 6.4, if paid in the form of Shares.
 
(b)           Dividends paid with respect to Shares allocated to a person’s
Share Investment Account shall be credited to such person’s Share Investment
Account. Cash dividends credited to a person’s General Investment Account shall
be, at the direction of the Committee, either: (i) held in such General
Investment Account and invested in accordance with sections 10.2 and 11.3; (ii)
distributed immediately to such person; (iii) distributed to such person within
90 days of the close of the Plan Year in which such dividends were paid; (iv)
used to make payments of principal or interest on a Share Acquisition Loan;
provided, however, that the Fair Market Value of Financed Shares released from
the Loan Repayment Account as a result of such payment equals or exceeds the
amount of the dividend; or (v) either held as provided in section 12.2(b)(i) or-
distributed as provided in section 12.2(b)(ii), as each person shall elect for
his own Account.
 
Section 12.3         Voting Rights.
 
(a)           Each person shall direct the manner in which all voting rights
appurtenant to Shares allocated to his Share Investment Account will be
exercised, provided that such Shares were allocated to his Share Investment
Account as of the applicable record date. Such person shall, for such purpose,
be deemed a “named fiduciary” within the meaning of section 402(a)(2) of ERISA.
Such a direction shall be given by completing and filing with the inspector of
elections, the Trustee or such other person who shall be independent of the
Participating Employers as the Committee shall designate, at least 10 days prior
to the date of the meeting of holders of Shares at which such voting rights will
be exercised, a written direction in the form and manner prescribed by the
Committee. The inspector of elections, the Trustee or such other person
designated by the Committee shall tabulate the directions given on a strictly
confidential basis, and shall provide the Committee with only the final results
of the tabulation. The final results of the tabulation shall be followed by the
Committee in directing the Trustee as to the manner in which such voting rights
shall be exercised. The Plan Administrator shall make a reasonable effort to
furnish, or cause to be furnished, to each person for whom a Share Investment
Account is maintained all annual reports, proxy materials and other information
known by the Plan
 
 
30

--------------------------------------------------------------------------------

 
 
Administrator to have been furnished by the issuer of the Shares, or by any
solicitor of proxies, to the holders of Shares.
 
(b)           To the extent that any person shall fail to give instructions with
respect to the exercise of voting lights appurtenant to Shares allocated to his
Share Investment Account:
 
(i)           the Trustee shall, with respect to each matter to be voted upon:
(A) cast a number of affirmative votes equal to the product of (I) the number of
allocated Shares for which no written instructions have been given, multiplied
by (II) a fraction, the numerator of which is the number of allocated Shares for
which affirmative votes will be cast in accordance with written instructions
given as provided in section 12.3(a) and the denominator of which is the
aggregate number of affirmative and negative votes which will be cast in
accordance with written instructions given as aforesaid, and (B) cast a number
of negative votes equal to the excess (if any) of (I) the number of allocated
Shares for which no written instructions have been given over (II) the number of
affirmative votes being cast with respect to such allocated Shares pursuant to
section 12.3(b)(i)(A); or
 
(ii)           if the Trustee shall determine that it may not, consistent with
its fiduciary duties, vote the allocated Shares for which no written
instructions have been given in the manner described in section 12.3(b)(i), it
shall vote such Shares in such manner as it, in its discretion, may determine to
be in the best interests of the persons to whose Share Investment Accounts such
Shares have been allocated.
 
(c)           (i)           The voting rights appurtenant to Financed Shares
shall be exercised as follows with respect to each matter as to which holders of
Shares may vote:
 
 (A)           a number of votes equal to the product of (I) the total number of
votes appurtenant to Financed Shares allocated to the Loan Repayment Account on
the applicable record date; multiplied by (II) a fraction, the numerator of
which is the total number of affirmative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants with respect
to such matter pursuant to section 12.3(a) and the denominator of which is the
total number of affirmative and negative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants, shall be
cast in the affirmative; and
 
 (B)           a number of votes equal to the excess of (I) the total number of
votes appurtenant to Financed Shares allocated to the Loan Repayment Account on
the applicable record date, over (II) the number of affirmative votes cast
pursuant to section 12.3(c)(i)(A) shall be cast in the negative.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(i) shall be applied separately with respect to each class
of Shares.
 
 
31

--------------------------------------------------------------------------------

 
 
(ii)           If voting rights are to be exercised with respect to Financed
Shares as provided in section 12.3(c)(i)(A) and (B) at a time when there are no
Shares allocated to the Share Investment Accounts of Participants, Former
Participants and the Beneficiaries of deceased Former Participants, then the
voting rights appurtenant to Financed Shares shall be exercised as follows with
respect to each matter as to which holders of Shares may vote:
 
 (A)           Each person who is a Participant on the applicable record date
will be granted a number of votes equal to the quotient, rounded to the nearest
integral number, of (I) such Participant’s Allocation Compensation for the Plan
Year ending on or immediately prior to such record date (or for the portion of
such Plan Year during which he was a Participant); divided by (II) $1,000.00;
and
 
(B)           a number of votes equal to the product of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the applicable record
date; multiplied by (II) a fraction, the numerator of which is the total number
of votes that are cast in the affirmative with respect to such matter pursuant
to section 12.3(c)(ii)(A) and the denominator of which is the total number of
votes that are cast either in the affirmative or in the negative with respect to
such matter pursuant to section 12.3(c)(ii)(A), shall be cast in the
affirmative; and
 
(C)           a number of votes equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the applicable record
date, over (II) the number of affirmative votes cast with respect to such matter
pursuant to section 12.3(c)(ii)(B), shall be cast in the negative.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(ii) shall be applied separately with respect to each class
of Shares.
 
Section 12.4          Tender Offers.
 
(a)          Each person shall direct whether Shares allocated to his Share
Investment Account will be delivered in response to any Tender Offer. Such
person shall, for such purpose, be deemed a “named fiduciary” within the meaning
of section 402(a)(2) of ERISA. Such a direction shall be given by completing and
filing with the Trustee or such other person who shall be independent of the
Participating Employers as the Committee shall designate, at least 10 days prior
to the latest date for exercising a right to deliver Shares pursuant to such
Tender Offer, a written direction in the form and manner prescribed by the
Committee. The Trustee or other person designated by the Committee shall
tabulate the directions given on a strictly confidential basis, and shall
provide the Committee with only the final results of the tabulation. The final
results of the tabulation shall be followed by the Committee in directing the
number of Shares to be delivered. The Plan Administrator shall make a reasonable
effort to furnish, or cause to be furnished, to each person for whom a Share
Investment Account is maintained, all information known by the Plan
Administrator to have been furnished by the issuer or by
 
 
32

--------------------------------------------------------------------------------

 
 
or on behalf of any person making such Tender Offer, to the holders of Shares in
connection with such Tender Offer.
 
(b)           To the extent that any person shall fail to give instructions with
respect to Shares allocated to his Share Investment Account:
 
(i)           the Trustee shall (A) tender or otherwise offer for purchase,
exchange or redemption a number of such Shares equal to the product of (I) the
number of allocated Shares for which no written instructions have been given,
multiplied by (II) a fraction, the numerator of which is the number of allocated
Shares tendered or otherwise offered for purchase, exchange or redemption in
accordance with written instructions given as provided in section 12.4(a) and
the denominator of which is the aggregate number of allocated Shares for which
written instructions have been given as aforesaid, and (B) withhold a number of
Shares equal to the excess (if any) of (I) the number of allocated Shares for
which no written instructions have been given over (II) the number of Shares
being tendered or otherwise offered pursuant to section 12.4(b)(i)(A); or
 
(ii)           if the Trustee shall determine that it may not, consistent with
its fiduciary duties, exercise the tender or other rights appurtenant to
allocated Shares for which no written instructions have been given in the manner
described in section 12.4(b)(i), it shall tender, or otherwise offer, or
withhold such Shares in such manner as it, in its discretion, may determine to
be in the best interests of the persons to whose Share Investment Accounts such
Shares have been allocated.
 
(c)           In the case of any Tender Offer, any Financed Shares held in the
Loan Repayment Account shall be dealt with as follows:
 
(i)           If such Tender Offer occurs at a time when there are no Shares
allocated to the Share Investment Accounts of Participants, Former Participants
and the Beneficiaries of deceased Former Participants, then the disposition of
the Financed Shares shall be determined as follows:
 
(A)           each person who is a Participant on the applicable record date
will be granted a number of tender rights equal to the quotient, rounded to the
nearest integral number, of (I) such Participant’s Allocation Compensation for
the Plan Year ending on or immediately prior to such record date (or for the
portion of such Plan Year during which he was a Participant), divided by (II)
$1,000.00; and
 
(B)           on the last day for delivering Shares or otherwise responding to
such Tender Offer, a number of Shares equal to the product of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day of the effective period of such Tender Offer; multiplied by (II) a fraction,
the numerator of which is the total number of tender rights exercised in favor
of the delivery of Shares in response to the Tender Offer pursuant to section
12.4(c)(i)(A) and the denominator of which is the total number of tender rights
that are exercisable in response to the Tender Offer pursuant to section
12.4(c)(i)(A), shall be delivered in response to the Tender Offer; and
 
 
33

--------------------------------------------------------------------------------

 
 
 (C)           a number of Shares equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the last day of the
effective period of such Tender Offer; over (II) the number of Shares to be
delivered in response to the Tender Offer pursuant to section 12.4(c)(i)(B),
shall be withheld from delivery.
 
(ii)          If such Tender Offer occurs at a time when the voting rights
appurtenant to such Financed Shares are to be exercised in accordance with
section 12.3(c)(i), then:
 
 (A)           on the last day for delivering Shares or otherwise responding to
such Tender Offer, a number of Financed Shares equal to the product of (I) the
total number of Financed Shares allocated to the Loan Repayment Account on the
last day of the effective period of such Tender Offer; multiplied by (II) a
fraction, the numerator of which is the total number of Shares delivered from
the Share Investment Accounts of Participants, Former Participants and the
Beneficiaries of deceased Former Participants in response to such Tender Offer
pursuant to section 12.4(a), and the denominator of which is the total number of
Shares allocated to the Share Investment Accounts of Participants, Former
Participants and Beneficiaries of deceased Former Participants immediately prior
to the last day for delivering Shares or otherwise responding to such Tender
Offer, shall be delivered; and
 
 (B)           a number of Financed Shares equal to the excess of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day for delivering Shares or otherwise responding to such Tender Offer; over
(II) the number of Financed Shares to be delivered pursuant to section
12.4(c)(ii)(A), shall be withheld from delivery.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.4(c) shall be applied separately with respect to each class of
Shares.
 
Article XIII
 
Payment of Benefits
 
Section 13.1         In General.
 
The balance credited to a Participant’s or Former Participant’s Account under
the Plan shall be paid only at the times, to the extent, in the manner and to
the persons provided in this Article XIII.
 
Section 13.2         Designation of Beneficiaries.
 
(a)          Subject to section 13.2(b), any person entitled to a benefit under
the Plan may designate a Beneficiary to receive any amount to which he is
entitled that remains undistributed on the date of his death. Such person shall
designate his Beneficiary (and may change or revoke any such designation) in
writing in the form and manner prescribed by the Plan Administrator. Such
designation, and any change or revocation
 
 
34

--------------------------------------------------------------------------------

 
 
thereof, shall be effective only if received by the Plan Administrator prior to
such person’s death and shall become irrevocable upon such person’s death.
 
(b)           A Participant or Former Participant who is married shall
automatically be deemed to have designated his spouse as his Beneficiary,
unless, prior to the time such designation would, under section 13.2(a), become
irrevocable:
 
(i)           the Participant or Former Participant designates an additional or
a different Beneficiary in accordance with this section 13.2; and
 
(ii)           (A) the spouse of such Participant or Former Participant consents
to such designation in a writing that acknowledges the effect of such consent
and is witnessed by a Plan representative or a notary public; or (B) the spouse
of such Participant or Former Participant has previously consented to such
designation by signing a written waiver of any right to consent to any
designation made by the Participant or Former Participant, and such waiver
acknowledged the effect of the waiver and was witnessed by a Plan representative
or a notary public; or (C) it is established to the satisfaction of a Plan
representative that the consent required under section 13.2(b)(ii)(A) may not be
obtained because such spouse cannot be located or because of other circumstances
permitted under regulations issued by the Secretary of the Treasury.
 
(c)           In the event that a Beneficiary entitled to payments hereunder
shall die after the death of the person who designated him but prior to
receiving payment of his entire interest in the Account of the person who
designated him, then such Beneficiary’s interest in the Account of such person,
or any unpaid balance thereof, shall be paid as provided in section 13.3 to the
Beneficiary who has been designated by the deceased Beneficiary, or if there is
none, to the executor or administrator of the estate of such deceased
Beneficiary, or if no such executor or administrator is appointed within such
time as the Plan Administrator, in his sole discretion, shall deem reasonable,
to such one or more of the spouse and descendants and blood relatives of such
deceased Beneficiary as the Plan Administrator may select. If a person entitled
to a benefit under the Plan and any of the Beneficiaries designated by him shall
die in such circumstances that there shall be substantial doubt as to which of
them shall have been the first to die, for all purposes of the Plan, the person
who made the Beneficiary designation shall be deemed to have survived such
Beneficiary.
 
(d)           If no Beneficiary survives the person entitled to the benefit
under the Plan or if no Beneficiary has been designated by such person, such
benefit shall be paid to the executor or administrator of the estate of such
person, or if no such executor or administrator is appointed within such time as
the Plan Administrator, in his sole discretion, shall deem reasonable, to such
one or more of the spouse and descendants and blood relatives of such deceased
person as the Plan Administrator may select.
 
Section 13.3          Distributions to Participants and Former Participants.
 
(a)           Except as provided in section 13.5, the vested portion of the
balance credited to a Former Participant’s Account shall be distributed to him
in a single distribution as of the last Valuation Date to occur in the Plan Year
in which he terminates employment with all Affiliated Employers or the Plan Year
in which he attains age 65,
 
 
35

--------------------------------------------------------------------------------

 
 
whichever is later; provided, however, that if the Former Participant elects, at
such time and in such manner as the Plan Administrator may prescribe, that
distribution be made as of an earlier Valuation Date that coincides with or
follows his termination of employment with all Affiliated Employers,
distribution shall be made as of such earlier Valuation Date and if the entire
vested balance credited to a Former Participant’s Accounts is not more than
$1,000 then the full vested amount shall be paid as of the earliest practicable
Valuation Date following his termination of employment.   Such an election is
not valid unless it is made after the Participant has received the required
notice under Section 1.411(a)-11(c) of the Treasury Regulations that provides a
general description of the material features of a lump sum distribution and the
Participant’s right to defer receipt of his benefits under the Plan. The notice
shall be provided no less than 30 days and no more than 180 days before the
first day on which all events have occurred which entitle the Participant to
such benefit. Written consent of the Participant to the distribution generally
may not be made within 30 days of the date the Participant receives the notice
and shall not be made more than 180 days from the date the Participant receives
the notice. However, a distribution may be made less than 30 days after the
notice provided under Section 1.411(a)-11(c) of the Treasury Regulations is
given, if:
 
(i)           the Plan Administrator clearly informs the Participant that he has
a right to a period of at least 30 days after receiving the notice to consider
the decision of whether or not to elect a distribution (and if applicable, a
particular distribution option); and
 
(ii)           the Participant, after receiving the notice, affirmatively elects
a distribution.
 
The actual distribution shall be made within sixty days after the applicable
Valuation Date. If an Account of a Participant or Former Participant does not
contain any vested amounts as of the date of his termination of employment with
all Affiliated Employers, a distribution of $0, representing a full distribution
of the Account, shall be deemed to have been made to the Participant or Former
Participant on such date.
 
(b)           In the event of the death of a Participant or Former Participant
before the date of actual distribution of the vested portion of the balance
credited to his Account, such vested portion shall be distributed to his
Beneficiary in a single distribution as of the first Valuation Date to occur
following the latest of (i) the date on which the Plan Administrator is notified
of the Participant’s or Former Participant’s death; and (ii) the date on which
the Plan Administrator determines the identity and location of the Participant’s
or Former Participant’s Beneficiary or Beneficiaries. The actual distribution
shall be made within sixty days after the applicable Valuation Date.
 
Section 13.4         Manner of Payment.
 
Distributions made pursuant to section 13.3 or section 13.5 shall be made, in
accordance with the written direction of the person requesting the payment, in
whole Shares, in cash, or in a combination of cash and whole Shares. Such
written direction shall be given in such form and manner as the Plan
Administrator may prescribe. If no such direction is given, then payment shall
be made in the maximum number of whole Shares that may be acquired with the
amount of the payment, plus, if necessary, an amount of money equal to any
remaining amount of the payment that is less than the Fair Market Value of a
whole Share.  Notwithstanding anything in
 
 
36

--------------------------------------------------------------------------------

 
 
the Plan to the contrary, if securities acquired with the proceeds of a Share
Acquisition Loan available for distribution consist of more than one class, a
distributee must receive substantially the same proportion of each such class,
in accordance with Treasury Regulations Section 54.4975-11(f)(2).
 
Section 13.5         Minimum Required Distributions.
 
(a)           Required minimum distributions of a Participant’s or Former
Participant’s Account shall commence no later than:
 
(i)           if the Participant or Former Participant was not a Five Percent
Owner at any time during the Plan Year ending in the calendar year in which he
attained age 70 1/2, during any of the four preceding Plan Years or during any
subsequent years, the later of (A) the calendar year in which he attains or
attained age 70 1/2; or (B) the calendar year in which he terminates employment
with all Affiliated Employers; or
 
(ii)           if the Participant or Former Participant attains age 70 1/2 after
December 31, 1998 and is or was a Five Percent Owner at any time during the Plan
Year ending in the calendar year in which he attained age 70 1/2, during any of
the four preceding Plan Years or during any subsequent years, the later of (A)
the calendar year in which he attains age 70 1/2 or (B) the calendar year in
which he first becomes a Five Percent Owner.
 
(b)           The required minimum distributions contemplated by section 13.5(a)
shall be made as follows:
 
(i)           The minimum required distribution to be made for the calendar year
for which the first minimum distribution is required shall be no later than
April 1st of the immediately following calendar year and shall be equal to the
quotient obtained by dividing (A) the vested balance credited to the
Participant’s or Former Participant’s Account as of the last Valuation Date to
occur in the calendar year immediately preceding the calendar year in which the
first minimum distribution is required (adjusted to account for any additions
thereto or subtractions therefrom after such Valuation Date but on or before
December 31st of such calendar year); by (B) the Participant’s or Former
Participant’s life expectancy (or, if his Beneficiary is a Designated
Beneficiary, the joint life and last survivor expectancy of him and his
Beneficiary); and
 
(ii)           the minimum required distribution to be made for each calendar
year following the calendar year for which the first minimum distribution is
required shall be made no later than December 31st of the calendar year for
which the distribution is required and shall be equal to the quotient obtained
by dividing (A) the vested balance credited to the Participant’s or Former
Participant’s Account as of the last Valuation Date to occur in the calendar
year prior to the calendar year for which the distribution is required (adjusted
to account for any additions thereto or subtractions therefrom after such
Valuation Date but on or before December 31st of such calendar year and, in the
case of the distribution for the calendar year immediately following the
calendar year for which the first minimum distribution is required, reduced by
any distribution for the prior
 
 
37

--------------------------------------------------------------------------------

 
 
calendar year that is made in the current calendar year); by (B) the
Participant’s or Former Participant’s life expectancy (or, if his Beneficiary is
a Designated Beneficiary, the joint life and last survivor expectancy of him and
his Beneficiary).
 
(c)           For purposes of section 13.5(b) during the Participant’s or Former
Participant’s lifetime, life expectancy shall be equal to:
 
(i)           the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in such calendar year; or
 
(ii)           if the Participant’s spouse is the sole Designated Beneficiary
and the spouse is more than ten years younger than the Participant, the number
in the Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in such calendar year.
 
(d)           Payment of the distributions required to be made to a Participant
or Former Participant under this section 13.5 shall be made in accordance with
section 13.4.
 
Section 13.6          Direct Rollover of Eligible Rollover Distributions.
 
(a)           A Distributee may elect, at the time and in the manner prescribed
by the Plan Administrator, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover.
 
(b)           The following rules shall apply with respect to Direct Rollovers
made pursuant to this section 13.6:
 
(i)           A Distributee may only elect to make a Direct Rollover of an
Eligible Rollover Distribution if such Eligible Rollover Distribution (when
combined with other Eligible Rollover Distributions made or to be made in the
same calendar year) is reasonably expected to be at least $200;
 
(ii)           If a Distributee elects a Direct Rollover of a portion of an
Eligible Rollover Distribution, that portion must be equal to at least $500; and
 
(iii)           A Distributee may not divide his or her Eligible Rollover
Distribution into separate distributions to be transferred to two or more
Eligible Retirement Plans.
 
(c)           For purposes of this section 13.6 and any other applicable section
of the Plan, the following definitions shall have the following meanings:
 
(i)           Direct Rollover means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
 
(ii)           Distributee means an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s spouse
or former spouse who is the alternate payee under a Qualified Domestic
 
 
38

--------------------------------------------------------------------------------

 
 
Relations Order are considered Distributees with regard to the interest of the
spouse or former spouse.  A “Distributee” shall also include a Participant’s
non-spouse Beneficiary.
 
(iii)           Eligible Retirement Plan means an individual retirement account
described in section 408(a) of the Code, an individual retirement annuity
described in section 408(b) of the Code, an annuity plan described in section
403(a) of the Code, a qualified trust described in section 401(a) of the Code,
an annuity contract described in section 403(b) of the Code or an eligible
deferred compensation plan under section 457(b) of the Code, which is maintained
by a state, political subdivision of a state, or an agency or instrumentality of
a state or political subdivision thereof and which agrees to separately account
for amounts transferred into such plan from this Plan, that accepts the
Distributee’s Eligible Rollover Distribution.  In addition, an Eligible
Retirement Plan shall also include a deemed individual retirement account
described in Code Section 408(q) and a Roth individual retirement account in
accordance with Code Section 408A(e).
 
(iv)           Eligible Rollover Distribution means any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee’s designated Beneficiary,
or for a specified period of ten (10) years or more; any distribution to the
extent such distribution is required under section 401(a)(9) of the Code; and
any distribution made on account of hardship. A portion of a distribution that
is includible in the gross income of the Distributee that is created as an
Eligible Rollover Distribution may only be transferred in a direct rollover to
an Eligible Retirement Plan that agrees to separately account for such portion
of the distribution. This section 13.6 shall not apply to any Eligible Rollover
Distributions during the year that are reasonably expected (as determined by the
Committee) to total less than $200. In no even shall any withdrawal during
service that is made on account of hardship be considered an Eligible Rollover
Distribution. This section 13.6 shall be interpreted to comply with the
provisions of section 401(a)(31) of the Code.
 
(d)           The Plan Administrator shall provide Participants or other
Distributees of eligible rollover distributions with a written notice designed
to comply with the requirements of Code Section 402(f).  Such notice shall be
provided within a reasonable period of time before making an eligible rollover
distribution.  Such notice may be provided no less than 30 days and no more than
180 days before the first day of the first period for which an amount is payable
as an annuity or any other form.  Notwithstanding the foregoing, a Participant
may elect to make a rollover less than 30 days after the notice required under
Code Section 402(f) is given provided that: (A) the Trustee or Plan
Administrator, as applicable, clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect to make an eligible
rollover distribution from the Plan to an eligible retirement plan; and (B) the
Participant, after receiving the notice, affirmatively elects to make such
eligible rollover distribution from the Plan to an eligible retirement plan.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 13.7         Valuation of Shares Upon Distribution.
 
Notwithstanding any contrary provision in this Article XIII, in the event that
all or a portion of a payment of a distribution is to be made in cash, the
recipient shall only be entitled to receive the proceeds of the Shares allocated
to his Account that are sold in connection with such distribution and which are
valued as of the date of such sale.
 
Section 13.8         Put Options.
 
(a)           Subject to section 13.8(c) and except as provided otherwise in
section 13.8(b), each Participant or Former Participant to whom Shares are
distributed under the Plan, each Beneficiary of a deceased Participant or Former
Participant, including the estate of a deceased Participant or Former
Participant, to whom Shares are distributed under the Plan, and each person to
whom such a Participant, Former Participant or Beneficiary gives Shares that
have been distributed under the Plan shall have the right to require Lake Shore
Bancorp, Inc. to purchase from him all or any portion of such Shares. A person
shall exercise such right by delivering to Lake Shore Bancorp, Inc. a written
notice, in such form and manner as Lake Shore Bancorp, Inc. may by written
notice to such person prescribe, setting forth the number of Shares to be
purchased by Lake Shore Bancorp, Inc., the number of the stock certificate
evidencing such person’s ownership of such Shares, and the effective date of the
purchase. Such notice shall be given at least 30 days in advance of the
effective date of purchase, and the effective date of purchase specified therein
shall be, either within the 60 day period that begins on the date on which the
Shares to be purchased by Lake Shore Bancorp, Inc. were distributed from the
Plan or within the 60 day period that begins on the first day of the Plan Year
immediately following the Plan Year in which the Shares to be purchased by Lake
Shore Bancorp, Inc. are distributed from the Plan. As soon as practicable
following its receipt of such a notice, Lake Shore Bancorp, Inc. shall take such
actions as are necessary to purchase the Shares specified in such notice at a
price per Share equal to the Fair Market Value of a Share determined as of the
Valuation Date coincident with or immediately preceding the effective date of
the purchase.
 
(b)           Lake Shore Bancorp, Inc. shall have no obligation to purchase any
Share (i) pursuant to a notice that is not timely given, or on an effective date
of purchase that is not within the periods prescribed in section 13.8(a), or
(ii) during a period in which Shares are publicly traded on an established
market.
 
Section 13.9         Right of First Refusal.
 
(a)           For any period during which Shares are not publicly traded on an
established market, no person who owns Shares that were distributed from the
Plan, other than a person to whom such Shares were sold in compliance with this
section 13.9, shall sell such Shares to any person other than Lake Shore
Bancorp, Inc. without first offering to sell such Shares to Lake Shore Bancorp,
Inc. in accordance with this section 13.9.
 
(b)           In the event that a person to whom this section 13.9 applies shall
receive and desire to accept from a person other than Lake Shore Bancorp, Inc.
an offer to purchase Shares to which this section 13.9 applies, he shall furnish
to Lake Shore Bancorp, Inc. a written notice which shall:
 
 
40

--------------------------------------------------------------------------------

 
 
(i)           include a copy of such offer to purchase;
 
(ii)          offer to sell to Lake Shore Bancorp, Inc. the Shares subject to
such offer to purchase at a price per Share that is equal to the greater of:
 
(A)           the price per Share specified in such offer to purchase; or
 
(B)           the Fair Market Value of a Share as of the Valuation Date
coincident with or immediately preceding the date of such notice;
 
and otherwise upon the same terms and conditions as those specified in such
offer to purchase; and
 
(iii)          include an indication of his intention to accept such offer to
purchase if Lake Shore Bancorp, Inc. does not accept his offer to sell.
 
Such person shall refrain from accepting such offer to purchase for a period of
fourteen days following the date on which such notice is given.
 
(c)           Lake Shore Bancorp, Inc. shall have the right to purchase the
Shares covered by the offer to sell contained in a notice given pursuant to
section 13.9(b), on the terms and conditions specified in such notice, by
written notice given to the party making the offer to sell not later than the
fourteenth day after the notice described in section 13.9(b) is given. If Lake
Shore Bancorp, Inc. does not give such a notice during the prescribed fourteen
day period, then the person owning such Shares may accept the offer to purchase
described in the notice.
 
Article XIV
 
Change in Control
 
Section 14.1         Definition of Change in Control; Pending Change in Control.
 
(a)          A Change in Control shall be deemed to have occurred upon the
happening of any of the following events:
 
(i)           the consummation of a reorganization, merger or consolidation of
the Company with one or more other persons, other than a transaction following
which:
 
(A)           at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and
 
(B)           at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
 
 
41

--------------------------------------------------------------------------------

 
 
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;
 
(ii)          the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;
 
(iii)         a complete liquidation or dissolution of the Company;
 
(iv)         the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board of Directors of the Company do not
belong to any of the following groups:
 
(A)         individuals who were members of the Board of Directors of the
Company on the date of this Agreement; or
 
(B)          individuals who first became members of the Board of Directors of
the Company after the date of this Agreement either:
 
(1)           upon election to serve as a member of the Board of Directors of
the Company by affirmative vote of three-quarters of the members of such board,
or of a nominating committee thereof, in office at the time of such first
election; or
 
(2)           upon election by the shareholders of the Board of Directors of the
Company to serve as a member of such board, but only if nominated for election
by affirmative vote of three-quarters of the members of the Board of Directors
of the Company, or of a nominating committee thereof, in office at the time of
such first nomination;
 
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
Directors of the Company; provided, however, that this section 15(a)(iv) shall
only apply if the Company is not majority owned by Lake Shore, MHC; or
 
(v)         any event which would be described in section 15(a)(i), (ii), (iii)
or (iv) if the term “Bank” were substituted for the term “Company” therein.
 
In no event, however, shall a Change of Control be deemed to have occurred as a
result of (i) any acquisition of securities or assets of the Company, the Bank,
or a subsidiary of either of them, by the Company, the Bank, or any subsidiary
of either of them, or by any
 
 
42

--------------------------------------------------------------------------------

 
 
employee benefit plan maintained by any of them or (ii) the conversion of Lake
Shore, MHC to a stock form company and the issuance of additional shares of the
Company in connection therewith. For purposes of this section 15(a), the term
“person” shall have the meaning assigned to it under sections 13(d)(3) or
14(d)(2) of the Exchange Act.
 
(b)          A Pending Change of Control shall be deemed to have occurred upon
the happening of any of the following events:
 
(i)           approval by the stockholders of Lake Shore Bancorp, Inc. of a
transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;
 
(ii)           approval by the Board of Directors of Lake Shore Bancorp, Inc. of
a transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;
 
(iii)          the commencement of a tender offer (within the meaning of section
14(d)(i) of the Exchange Act, as amended) for securities issued by Lake Shore
Bancorp, Inc., which, if completed, would result in a Change in Control;
 
(iv)          the furnishing or distribution of a proxy statement or other
document, whether or not in opposition to management, soliciting proxies,
consents or authorizations (within the meaning of section 14 of the Exchange
Act) in respect of securities issued by Lake Shore Bancorp, Inc. in favor of any
election, transaction or other action which, if effected, would result in a
Change in Control; or
 
(v)           any event which would be described in Sections 14.1(b)(i), (ii),
(iii) or (iv) if “Lake Shore Savings Bank” were substituted for “Lake Shore
Bancorp, Inc.” therein.
 
Section 14.2         Vesting on Change of Control.
 
Notwithstanding any other provision of the Plan, upon the effective date of a
Change in Control, the Account of each person who would then, upon termination
of the Plan, be entitled to a benefit, shall be fully vested and nonforfeitable.
 
Section 14.3         Repayment of Share Acquisition Loan.
 
Notwithstanding any other provision of the Plan, upon the occurrence of a Change
in Control, the Committee shall direct the Trustee to sell a sufficient number
of shares of Stock to repay any outstanding Share Acquisition Loan, all
remaining Shares which had been unallocated (or the proceeds from the sale
thereof, if applicable) shall be allocated among the accounts of all individuals
with undistributed Account balances on the effective date of such Change in
Control who are employed by the Company or Bank on the effective date of such
Change of Control. Such allocation of Shares or proceeds shall be in proportion
to the balance credited to their Accounts immediately prior to such allocation.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 14.4         Plan Termination After Change in Control.
 
Notwithstanding any other provision of the Plan, after repayment of the loan and
allocation of Shares or proceeds as provided in Section 14.3, the Plan shall be
terminated and all amounts shall be distributed as soon as practicable.
 
Section 14.5         Amendment of Section XIV.
 
Notwithstanding any other- provision of the Plan, this Section 14 of the Plan
may not be amended after the earliest date on which a Change in Control or
Pending Change in Control occurs, except (i) to the extent any amendment is
required by the Internal Revenue Service as a condition to the continued
treatment of the Plan as a tax-qualified plan under section 401(a) of the Code
or (ii) to the extent that the Company, in its sole discretion, determines than
any such amendment is necessary in order to permit any transaction to which the
Company, and/or its parent or affiliate, is or proposes to be a party to qualify
for “pooling of interests” accounting treatment.
 
Article XV
 
Administration
 
Section 15.1         Named Fiduciaries.
 
The term “Named Fiduciary” shall mean (but only to the extent of the
responsibilities of each of them) the Plan Administrator, the Committee, the
Board and the Trustee. This Article XV is intended to allocate to each Named
Fiduciary the responsibility for the prudent execution of the functions assigned
to him or it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such Named Fiduciaries. Whenever one Named
Fiduciary is required by the Plan or Trust Agreement to follow the directions of
another Named Fiduciary, the two Named Fiduciaries shall not be deemed to have
been assigned a shared responsibility, but the responsibility of the Named
Fiduciary giving the directions shall be deemed his sole responsibility, and the
responsibility of the Named Fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law.
 
Section 15.2         Plan Administrator.
 
There shall be a Plan Administrator, who shall be the Director of Human
Resources of Lake Shore Savings Bank, or such Employee or officer as may be
designated by the Committee, as hereinafter provided, and who shall, subject to
the responsibilities of the Committee and the Board, have the responsibility for
the day-to-day control, management, operation and administration of the Plan
(except trust duties). The Plan Administrator shall have the following
responsibilities:
 
(a)           To maintain records necessary or appropriate for the
administration of the Plan;
 
(b)           To give and receive such instructions, notices, information,
materials, reports and certifications to the Trustee as may be necessary or
appropriate in the administration of the Plan;
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           To prescribe forms and make rules and regulations consistent with
the terms of the Plan and with the interpretations and other actions of the
Committee;
 
(d)           To require such proof of age or evidence of good health of an
Employee, Participant or Former Participant or the spouse of either, or of a
Beneficiary as may be necessary or appropriate in the administration of the
Plan;
 
(e)           To prepare and file, distribute or furnish all reports, plan
descriptions, and other information concerning the Plan, including, without
limitation, filings with the Secretary of Labor and communications with
Participants, Former Participants and other persons, as shall be required of the
Plan Administrator under ERISA;
 
(f)           To determine any question arising in connection with the Plan, and
the Plan Administrator’s decision or action in respect thereof shall be final
and conclusive and binding upon the Employer, the Trustee, Participants, Former
Participants, Beneficiaries and any other person having an interest under the
Plan; provided, however, that any question relating to inconsistency or omission
in the Plan, or interpretation of the provisions of the Plan, shall be referred
to the Committee by the Plan Administrator and the decision of the Committee in
respect thereof shall be final;
 
(g)           Subject to the provisions of section 15.5, to review and dispose
of claims under the Plan filed pursuant to section 15.4;
 
(h)           If the Plan Administrator shall determine that by reason of
illness, senility, insanity, or for any other reason, it is undesirable to make
any payment to a Participant, Former Participant, Beneficiary or any other
person entitled thereto, to direct the application of any amount so payable to
the use or benefit of such person in any manner that he may deem advisable or to
direct in his discretion the withholding of any payment under the Plan due to
any person under legal disability until a representative competent to receive
such payment in his behalf shall be appointed pursuant to law;
 
(i)           To discharge such other responsibilities or follow such directions
as may be assigned or given by the Committee or the Board; and
 
(j)           To perform any duty or take any action which is allocated to the
Plan Administrator under the Plan.
 
The Plan Administrator shall have the power and authority necessary or
appropriate to carry out his responsibilities. The Plan Administrator may resign
only by giving at least 30 days’ prior written notice of resignation to the
Committee, and such resignation shall be effective on the date specified in such
notice.
 
Section 15.3         Committee Responsibilities.
 
The Committee shall, subject to the responsibilities of the Board, have the
following responsibilities:
 
(a)           To review the performance of the Plan Administrator;
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           To hear and decide appeals, pursuant to the claims procedure
contained in section 15.5 of the Plan, taken from the decisions of the Plan
Administrator;
 
(c)           To hear and decide questions, including interpretation of the
Plan, as may be referred to the Committee by the Plan Administrator;
 
(d)           To review the performance of the Trustee and such investment
managers as may be appointed in or pursuant to the Trust Agreement in investing,
managing and controlling the assets of the Plan;
 
(e)           To the extent required by ERISA, to establish a funding policy and
method consistent with the objectives of the Plan and the requirements of ERISA,
and to review such policy and method at least annually;
 
(f)           To report and make recommendations to the Board regarding changes
in the Plan, including changes in the operation and management of the Plan and
removal and replacement of the Trustee and such investment managers as may be
appointed in or pursuant to the Trust Agreement;
 
(g)           To designate an Alternate Plan Administrator to serve in the event
that the Plan Administrator is absent or otherwise unable to discharge his
responsibilities;
 
(h)           To remove and replace the Plan Administrator or Alternate, or both
of them, and to fill a vacancy in either office;
 
(i)           To the extent provided under and subject to the provisions of the
Trust Agreement, to appoint “investment managers” as defined in section 3(38) of
ERISA to manage and control (including acquiring and disposing of) all or any of
the assets of the Plan;
 
(j)           With the prior approval of the Board, to direct the Trustee to
obtain one or more Share Acquisition Loans;
 
(k)           To develop and provide procedures and forms necessary to
facilitate voting and tendering directions on a confidential basis;
 
(1)           To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board; and
 
(m)           To perform any duty or take any action which is allocated to the
Committee under the Plan.
 
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities.
 
Section 15.4         Claims Procedure.
 
Any claim relating to benefits under the Plan shall be filed with the Plan
Administrator on a form prescribed by him. If a claim is denied in whole or in
part, the Plan Administrator shall give the claimant written notice of such
denial, which notice shall specifically set forth:
 
 
46

--------------------------------------------------------------------------------

 
 
(a)           The reasons for the denial;
 
(b)           The pertinent Plan provisions on which the denial was based;
 
(c)           Any additional material or information necessary for the claimant
to perfect his claim and an explanation of why such material or information is
needed; and
 
(d)           An explanation of the Plan’s procedure for review of the denial of
the claim.
 
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
 
Section 15.5         Claims Review Procedure.
 
Any person whose claim filed pursuant to section 15.4 has been denied in whole
or in part by the Plan Administrator may request review of the claim by the
Committee, upon a form prescribed by the Plan Administrator. The claimant shall
file such form (including a statement of his position) with the Committee no
later than 60 days after the mailing or delivery of the written notice of denial
provided for in section 15.4, or, if such notice is not provided, within 60 days
after such claim is deemed denied pursuant to section 15.4. The claimant shall
be permitted to review pertinent documents. A decision shall be rendered by the
Committee and communicated to the claimant not later than 30 days after receipt
of the claimant’s written request for review. However, if the Committee finds it
necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:
 
(a)           The reasons for the decision; and
 
(b)           The pertinent Plan provisions on which the decision is based.
 
Any such decision of the Committee shall be binding upon the claimant and the
Employer, and the Plan Administrator shall take appropriate action to carry out
such decision.
 
Section 15.6         Allocation of Fiduciary Responsibilities and Employment of
Advisors.
 
Any Named Fiduciary may:
 
(a)          Allocate any of his or its responsibilities (other than trustee
responsibilities) under the Plan to such other person or persons as he or it may
designate, provided that such allocation and designation shall be in writing and
filed with the Plan Administrator;
 
(b)          Employ one or more persons to render advice to him or it with
regard to any of his or its responsibilities under the Plan; and
 
(c)          Consult with counsel, who may be counsel to the Employer.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 15.7         Other Administrative Provisions.
 
(a)           Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 15.5 prior to
initiating any claim for judicial review.
 
(b)           No bond or other security shall be required of a member of the
Committee, the Plan Administrator, or any officer or Employee of the Employer to
whom fiduciary responsibilities are allocated by a Named Fiduciary, except as
may be required by ERISA.
 
(c)           Subject to any limitation on the application of this section
15.7(c) pursuant to ERISA, neither the Plan Administrator, nor a member of the
Committee, nor any of officer or Employee of the Employer to whom fiduciary
responsibilities are allocated by a Named Fiduciary, shall be liable for any act
of omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
 
(d)           The Plan Administrator or the Committee may, except with respect
to actions under section 15.5, shorten, extend or waive the time (but not beyond
60 days) required by the Plan for filing any notice or other form with the Plan
Administrator or the Committee, or taking any other action under the Plan.
 
(e)           The Plan Administrator or the Committee may direct that the costs
of services provided pursuant to section 15.6, and such other reasonable
expenses as may be incurred in the administration of the Plan, shall be paid out
of the funds of the Plan unless the Employer shall pay them.
 
(f)           Any person, group of persons, committee, corporation or
organization may serve in more than one fiduciary capacity with respect to the
Plan.
 
(g)           Any action taken or omitted by any fiduciary with respect to the
Plan, including any decision, interpretation, claim denial or review on appeal,
shall be conclusive and binding on all interested parties and shall be subject
to judicial modification or reversal only to the extent it is determined by a
court of competent jurisdiction that such action or omission was arbitrary and
capricious and contrary to the terms of the Plan.
 
Article XVI
 
Amendment, Termination and Tax Qualification
 
        Section 16.1         Amendment and Termination by Lake Shore Bancorp,
Inc.
 
The Participating Employers expect to continue the Plan indefinitely, but
specifically reserve the right, in their sole discretion, at any time, by
appropriate action of their respective boards of directors or other authorized
officials, to amend, in whole or in part, any or all of the provisions of the
Plan and to terminate the Plan at any time. Subject to the provisions of section
16.2, no such amendment or termination shall permit any part of the Trust Fund
to be used for or diverted to purposes other than for the exclusive benefit of
Participants, Former Participants, Beneficiaries or other persons entitled to
benefits, and no such amendment or termination shall reduce the accrued benefit
of any Participant, Former Participant, Beneficiary or other person who may be
entitled to benefits, without his consent. In the event of a termination or
partial
 
 
48

--------------------------------------------------------------------------------

 
 
termination of the Plan, or in the event of a complete discontinuance of the
Participating Employer’s contributions to the Plan, the Accounts of each
affected person shall forthwith become nonforfeitable and shall be payable in
accordance with the provisions of Article XIII.
 
       Section 16.2         Amendment or Termination Other Than by Lake Shore
Bancorp, Inc.
 
In the event that a corporation or trade or business other than Lake Shore
Bancorp, Inc. shall adopt this Plan, such corporation or trade or business
shall, by adopting the Plan, empower Lake Shore Bancorp, Inc., to amend or
terminate the Plan, insofar as it shall cover employees of such corporation or
trade or business, upon the terms and conditions set forth in section 16.1;
provided, however, that any such corporation or trade or business may, by action
of its board of directors or other governing body, amend or terminate the Plan,
insofar as it shall cover employees of such corporation or trade or business, at
different times and in a different manner. In the event of any such amendment or
termination by action of the board of directors or other governing body of such
a corporation or trade or business, a separate plan shall be deemed to have been
established for the employees of such corporation or trade or business, and the
assets of such plan shall be segregated from the assets of this Plan at the
earliest practicable date and shall be dealt with in accordance with the
documents governing such separate plan.
 
Section 16.3         Conformity to Internal Revenue Code.
 
The Participating Employers have established the Plan with the intent that the
Plan and Trust will at all times be qualified under section 401(a) and exempt
under section 501(a) of the Code and with the intent that contributions under
the Plan will be allowed as deductions in computing the net income of the
Participating Employers for federal income tax purposes, and the provisions of
the Plan and Trust Agreement shall be construed to effectuate such intentions.
Accordingly, notwithstanding anything to the contrary hereinbefore provided, the
Plan and the Trust Agreement may be amended at any time without prior notice to
Participants, Former Participants, Beneficiaries or any other persons entitled
to benefits, if such amendment is deemed by the Board to be necessary or
appropriate to effectuate such intent.
 
Section 16.4         Contingent Nature of Contributions.
 
(a)           All Discretionary Contributions to the Plan are conditioned upon
the issuance by the Internal Revenue Service of a determination that the Plan
and Trust are qualified under section 401(a) of the Code and exempt under
section 501(a) of the Code. If the Participating Employers apply to the Internal
Revenue Service for such a determination within 90 days after the date on which
it files its federal income tax return for its taxable year that includes the
last day of the Plan Year in which the Plan is adopted, and if the Internal
Revenue Service issues a determination that the Plan and Trust are not so
qualified or exempt, all Discretionary Contributions made by the Participating
Employers prior to the date of receipt of such a determination may, at the
election of the Participating Employers, be returned to the Participating
Employers within one year after the date of such determination.
 
(b)           All Discretionary Contributions and Loan Repayment Contributions
to the Plan are made upon the condition that such Discretionary Contributions
and Loan Repayment Contributions will be allowed as a deduction in computing the
net income of the Employer for federal income tax purposes. To the extent that
any such deduction is disallowed, the amount disallowed may, at the election of
the Participating Employers, be returned to the Participating Employers within
one year after the deduction is disallowed
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           Any contribution to the Plan made by the Participating Employers
as a result of a mistake of fact may, at the election of the Participating
Employers, be returned to the Participating Employers within one year after such
contribution is made.
 
Article XVII
 
Special Rules for Top Heavy Plan Years
 
Section 17.1         In General.
 
As of the Determination Date for each Plan Year, the Plan Administrator shall
determine whether the Plan is a Top Heavy Plan in accordance with the provisions
of this Article XVII. If, as of such Determination Date, the Plan is a Top Heavy
Plan, then the Plan Year immediately following such Determination Date shall be
a Top Heavy Plan Year and the special provisions of this Article XVII shall be
in effect; provided, however; that if, as of the Determination Date for the Plan
Year in which the Effective Date occurs, the Plan is a Top Heavy Plan, such Plan
Year shall be a Top Heavy Plan Year, and the provisions of this Article XVII
shall be given retroactive effect for such Plan Year.
 
Section 17.2         Definition of Top Heavy Plan.
 
(a)           Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of
a Determination Date: (i) it is not a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
exceeds 60% of (B) the sum of the Cumulative Accrued Benefits of all Employees
(excluding former Key Employees), former Employees (excluding former Key
Employees and other former Employees who have not performed any services for the
Employer or any Affiliated Employer during the immediately preceding Plan Year),
and their Beneficiaries.
 
(b)           Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of
a Determination Date: (i) the Plan is a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
under all plans that are members of the Required Aggregation Group exceeds 60%
of (B) the sum of the Cumulative Accrued Benefits of all Employees (excluding
former Key Employees), former Employees (excluding former Key Employees and
other former Employees who have not performed any services for the Employer or
any Affiliated Employer during the immediately preceding Plan Year), and their
Beneficiaries under all plans that are members of the Required Aggregation
Group.
 
(c)           Notwithstanding sections 17.2(a) and 17.2(b), the Plan is not a
Top Heavy Plan if, as of a Determination Date: (i) the Plan is a member of a
Permissible Aggregation Group, and (ii)(A) the sum of the Cumulative Accrued
Benefits of all Key Employees under all plans that are members of the
Permissible Aggregation Group does not exceed 60% of (B) the sum of the
Cumulative Accrued Benefits of all Employees (excluding former Key Employees),
former Employees (excluding former Key Employees and other former Employees who
have not performed any services for the Employer or any Affiliated Employer
during the immediately preceding Plan Year), and their Beneficiaries under all
plans that are members of the Permissible Aggregation Group.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 17.3         Determination Date.
 
The Determination Date for the Plan Year in which the Effective Date occurs
shall be the last day of such Plan Year, and the Determination Date for each
Plan Year beginning after the Plan Year in which the Effective Date occurs shall
be the last day of the preceding Plan Year. The Determination Date for any other
qualified plan maintained by the Employer for a plan year shall be the last day
of the preceding plan year of each such plan, except that in the case of the
first plan year of such plan, it shall be the last day of such first plan year.
 
Section 17.4         Cumulative Accrued Benefits.
 
(a)           An individual’s Cumulative Accrued Benefits under this Plan as of
a Determination Date are equal to the sum of:
 
(i)           the balance credited to such individual’s Account under this Plan
as of the most recent Valuation Date preceding the Determination Date;
 
(ii)           the amount of any Discretionary Contributions or Loan Repayment
Contributions made after such Valuation Date but on or before the Determination
Date; and
 
(iii)           the amount of any distributions of such individual’s Cumulative
Accrued Benefits under the Plan (including distributions under terminated plans
that would have been included in the Required Aggregation Group if not
terminated) during the five-year period (for in-service distributions) or
one-year period (for all distributions other than in-service distributions)
ending on the Determination Date.
 
For purposes of this section 17.4(a), the computation of an individual’s
Cumulative Accrued Benefits, and the extent to which distributions, rollovers
and transfers are taken into account, will be made in accordance with section
416 of the Code and the regulations thereunder.
 
(b)           For purposes of this Plan, the term “Cumulative Accrued Benefits”
with respect to any other qualified plan, shall mean the cumulative accrued
benefits determined for purposes of section 416 of the Code under the provisions
of such plans.
 
(c)           For purposes of determining the top heavy status of a Required
Aggregation Group or a Permissible Aggregation Group, the Cumulative Accrued
Benefits under this Plan and the Cumulative Accrued Benefits under any other
plan shall be determined as of the Determination Date that falls within the same
calendar year as the Determination Dates for all other members of such Required
Aggregation Group or Permissible Aggregation Group.
 
Section 17.5         Key Employees.
 
(a)           For purposes of the Plan, the term Key Employee means any employee
or former employee of the Employer or any Affiliated Employer who is at any time
during the current Plan Year:
 
 
51

--------------------------------------------------------------------------------

 
 
(i)           a Five Percent Owner;
 
(ii)          a person who would be described in section 1.25 if the number “1%”
were substituted for the number “5%” in section 1.25 and who has an annual Total
Compensation from the Employer and any Affiliated Employer of more than
$150,000; or
 
(iii)         an Officer of the Employer or any Affiliated Employer who has an
annual Total Compensation greater than $135,000 (or any greater amount as
specified in section 416(i)(1)(A)(i) of the Code) for the Plan Year.
 
(b)           For purposes of section 17.5(a):
 
(i)           for purposes of section 17.5(a)(iii), in the event the Employer or
any Affiliated Employer has more officers than are considered Officers, the term
Key Employee shall mean those officers, up to the maximum number, with the
highest annual compensation in any one of the five consecutive Plan Years ending
on the Determination Date; and
 
(ii)          for purposes of section 17.5(a)(ii), if two or more persons have
equal ownership interests in the Employer, each such person shall be considered
as having a larger ownership interest than any such person with a lower annual
compensation from the Employer or any Affiliated Employer.
 
(c)           For purposes of section 17.5(a): (i) a person’s compensation from
Affiliated Employers shall be aggregated, but his ownership interests in
Affiliated Employers shall not be aggregated; (ii) an employee shall only be
deemed to be an officer if he has the power and responsibility of a person who
is an officer within the meaning of section 416 of the Code; and (iii) the term
Key Employee shall also include the Beneficiary of a deceased Key Employee.
 
Section 17.6         Required Aggregation Group.
 
For purposes of this Article XVII, a Required Aggregation Group shall consist of
(a) this Plan; (b) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees; and (c) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer or any Affiliated Employers that cover Key
Employees that are required to be aggregated for purposes of satisfying the
requirements of sections 401(a)(4) or 410(b) of the Code.
 
Section 17.7         Permissible Aggregation Group.
 
For purposes of this Article XVII, a Permissible Aggregation Group shall consist
of (a) the Required Aggregation Group and (b) any other qualified plans
maintained by the Employer and any Affiliated Employers; provided, however, that
the Permissible Aggregation Group must satisfy the requirements of Sections
401(a)(4) and 410(b) of the Code.
 
 
52

--------------------------------------------------------------------------------

 
 
Section 17.8         Special Requirements During Top Heavy Plan Years.
 
Notwithstanding any other provision of the Plan to the contrary, for each Top
Heavy Plan Year, in the case of a Participant (other than a Key Employee) on the
last day of such Top Heavy Plan Year who is not also a participant in another
qualified plan which satisfies the minimum contribution and benefit requirements
of section 416 of the Code with respect to such Participant, the sum of the
Discretionary Contributions and Loan Repayment Contributions made with respect
to such Participant, when expressed as a percentage of his Total Compensation
for such Top Heavy Plan Year, shall not be less than 3% of such Participant’s
Total Compensation for such Top Heavy Plan Year or, if less, the highest
combined rate, expressed as a percentage of Total Compensation at which
Discretionary Contributions and Loan Repayment Contributions were made on behalf
of a Key Employee for such Top Heavy Plan Year. The Employer shall make an
additional contribution to the Account of each Participant to the extent
necessary to satisfy the foregoing requirement.
 
Article XVIII
 
Miscellaneous Provisions
 
Section 18.1         Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law.
 
Section 18.2         No Right to Continued Employment.
 
Neither the establishment of the Plan, nor any provisions of the Plan or of the
Trust Agreement establishing the Trust Fund nor any action of the Plan
Administrator, the Committee or the Trustee, shall be held or construed to
confer upon any Employee any right to a continuation of employment by any
Affiliated Employer. Each Affiliated Employer reserves the right to dismiss any
Employee or otherwise deal with any Employee to the same extent as though the
Plan had not been adopted.
 
Section 18.3         Construction of Language.
 
Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
and the neuter. Any reference to an Article or section number shall refer to an
Article or section of the Plan, unless otherwise indicated.
 
Section 18.4         Headings.
 
The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
Section 18.5         Merger with Other Plans.
 
The Plan shall not be merged or consolidated with, nor transfer its assets or
liabilities to, any other plan unless each Participant, Former Participant,
Beneficiary and other person entitled to benefits, would (if that plan then
terminated) receive a benefit immediately after the merger,
 
 
53

--------------------------------------------------------------------------------

 
 
consolidation or transfer which is equal to or greater than the benefit he would
have been entitled to receive if the Plan had terminated immediately before the
merger, consolidation or transfer.
 
Section 18.6         Non-alienation of Benefits.
 
(a)           Except as provided in section 18.6(b) and (c), the right to
receive a benefit under the Plan shall not be subject in any manner to
anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities or torts. Should any Participant,
Former Participant or other person attempt to anticipate, alienate or assign his
interest in or right to a benefit, or should any person claiming against him
seek to subject such interest or right to legal or equitable process, all the
interest or right of such Participant or Former Participant or other person
entitled to benefits in the Plan shall cease, and in that event such interest or
right shall be held or applied, at the direction of the Plan Administrator, for
or to the benefit of such Participant or Former Participant, or other person or
his spouse, children or other dependents in such manner and in such proportions
as the Plan Administrator may deem proper.
 
(b)           This section 18.6 shall not prohibit the Plan Administrator from
recognizing a Domestic Relations Order that is determined to be a Qualified
Domestic Relations Order in accordance with section 18.7.
 
(c)           Notwithstanding anything in the Plan to the contrary, a
Participant’s, Former Participant’s or Beneficiary’s Accounts under the Plan may
be offset by any amount such Participant, Former Participant or Beneficiary is
required or ordered to pay to the Plan if:
 
(i)           the order or requirement to pay arises: (A) under a judgment
issued on or after August 5, 1997 of conviction for a crime involving the Plan;
(B) under a civil judgment (including a consent order or decree) entered by a
court on or after August 5, 1997 in an action brought in connection with a
violation (or alleged violation) of part 4 of subtitle B of title I of ERISA; or
(C) pursuant to a settlement agreement entered into on or after August 5, 1997
between the Participant, Former Participant or Beneficiary and one or both of
the United States Department of Labor and the Pension Benefit Guaranty
Corporation in connection with a violation (or alleged violation) of part 4 of
subtitle B of title I of ERISA by a fiduciary or any other person; and
 
(ii)           the judgment, order, decree or settlement agreement expressly
provides for the offset of all or part of the amount ordered or required to be
paid to the Plan against the Participant’s, Former Participant’s or
Beneficiary’s benefits under the Plan.
 
Section 18.7         Procedures Involving Domestic Relations Orders.
 
Upon receiving a Domestic Relations Order, the Plan Administrator shall
segregate in a separate account or in an escrow account or separately account
for the amounts payable to any person pursuant to such Domestic Relations Order,
pending a determination whether such Domestic Relations Order constitutes a
Qualified Domestic Relations Order, and shall give notice of the receipt of the
Domestic Relations Order to the Participant or Former Participant and each other
person affected thereby. If, within 18 months after receipt of such Domestic
Relations
 
 
54

--------------------------------------------------------------------------------

 
 
Order, the Plan Administrator, a court of competent jurisdiction or another
appropriate authority determines that such Domestic Relations Order constitutes
a Qualified Domestic Relations Order, the Plan Administrator shall direct the
Trustee to pay the segregated amounts (plus any interest thereon) to the person
or persons entitled thereto under the Qualified Domestic Relations Order. If it
is determined that the Domestic Relations Order is not a Qualified Domestic
Relations Order or if no determination is made within the prescribed 18-month
period, the segregated amounts shall be distributed as though the Domestic
Relations Order had not been received, and any later determination that such
Domestic Relations Order constitutes a Qualified Domestic Relations Order shall
be applied only with respect to benefits that remain undistributed on the date
of such determination. The Plan Administrator shall be authorized to establish
such reasonable administrative procedures as he deems necessary or appropriate
to administer this section 18 7. This section 18.7 shall be construed and
administered so as to comply with the requirements of section 401(a)(13) of the
Code.
 
Section 18.8         Leased Employees.
 
(a)           Subject to section 18.8(b), a leased employee shall be treated as
an Employee for purposes of the Plan. For purposes of this section 18.8, the
term “leased employee” means any person (i) who would not, but for the
application of this section 18.8, be an Employee and (ii) who pursuant to an
agreement between the Employer and any other person (“leasing organization”) has
performed for the Employer (or for the Employer and related persons determined
in accordance with section 414(n)(6) of the Code), on a substantially full-time
basis for a period of at least one year, services performed under the primary
direction or control of the Employer.
 
(b)           For purposes of the Plan:
 
(i)           contributions or benefits provided to the leased employee by the
leasing organization which are attributable to services performed for the
Employer shall be treated as provided by the Employer; and
 
(ii)           section 18.8(a) shall not apply to a leased employee if:
 
(A)           the number of leased employees performing services for the
Employer does not exceed 20% of the number of the Employer’s Employees who are
not Highly Compensated Employees; and
 
(B)           such leased employee is covered by a money purchase pension plan
providing (I) a nonintegrated contribution rate of at least 10% of the leased
employee’s compensation; (II) immediate participation; (III) full and immediate
vesting; and (IV) coverage for all of the employees of the leasing organization
(other than employees who perform substantially all of their services for the
leasing organization).
 
Section 18.9         Status as an Employee Stock Ownership Plan.
 
It is intended that the Plan constitute an “employee stock ownership plan,” as
defined in section 4975(e)(7) of the Code and section 407(d)(6) of ERISA. The
Plan shall be construed and administered to give effect to such intent.
 
 
55

--------------------------------------------------------------------------------

 